EXECUTION VERSION

STOCK PURCHASE AGREEMENT

BY AND AMONG

FRONTIER ACQUISITION I, INC.,

FRONTIER OILFIELD SERVICES INC.,

CHICO COFFMAN TANK TRUCKS, INC.,

COFFMAN DISPOSAL, L.L.C.,

AND

JIMMY D. COFFMAN

Dated as of June 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I      1    DEFINITIONS      1   

1.1

   Definitions      1   

1.2

   Additional Defined Terms      8    ARTICLE II PURCHASE AND SALE      10   

2.1

   Purchase and Sale of the Shares      10   

2.2

   Purchase Price      10   

2.3

   Purchase Price Adjustment      10   

2.4

   Allocation of Purchase Price      13   

2.5

   Earn-Out      13    ARTICLE III CLOSING      16   

3.1

   Closing      16   

3.2

   Actions at the Closing      16   

3.3

   Simultaneous Deliveries      17    ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF THE SELLER      17   

4.1

   Authorization; Enforceability      17   

4.2

   No Conflicts      18   

4.3

   Seller’s Waiver      18   

4.4

   Ownership of Shares and LLC Interests      18   

4.5

   No Brokers or Finders      19   

4.6

   Legal Proceedings      19   

4.7

   Purchase Entirely for Own Account      19   

4.8

   Disclosure of Information      19   

4.9

   Investment Experience      19   

4.10

   Accredited Investor      19    ARTICLE V REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND ITS SUBSIDIARIES      19   

5.1

   Organization and Qualification      20   

5.2

   Authority; Enforceability      20   

5.3

   No Conflicts      20   

5.4

   Compliance with Laws; Permits      20   

5.5

   Governmental Approvals      21   

5.6

   Capitalization; Subsidiaries      22   

5.7

   Litigation; Orders      23   

5.8

   Intellectual Property Rights      24   

5.9

   Financial Statements      25   

5.10

   Books and Records      27   



--------------------------------------------------------------------------------

5.11

     Absence of Changes      27   

5.12

     No Undisclosed Liabilities      29   

5.13

     Taxes      29   

5.14

     Benefit Plans; ERISA      33   

5.15

     Assets      36   

5.16

     Contracts      37   

5.17

     Insurance      39   

5.18

     Labor Matters      40   

5.19

     Environmental Matters      42   

5.20

     Banks and Brokerage Accounts      43   

5.21

     Directors & Officers      43   

5.22

     Interests of Related Parties      43   

5.23

     Customers and Suppliers      43   

5.24

     Warranties      44   

5.25

     Absence of Fraud      44   

5.26

     No Brokers or Finders      44    ARTICLE VI REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND PARENT      45   

6.1

     Organization; Standing and Power      45   

6.2

     Authority; Enforceability      45   

6.3

     No Conflicts      45   

6.4

     Legal Proceedings      45   

6.5

     Capitalization      46   

6.6

     Form 10-K and Form 10-Q Filings      46   

6.7

     Investment Representation      46   

6.8

     WARN Act      46   

6.9

     No Brokers or Finders      47    ARTICLE VII PRE-CLOSING COVENANTS      47
  

7.1

     Access to Information      47   

7.2

     Conduct of Business of the Company      47   

7.3

     Acquisition Proposals      49   

7.4

     Delivery of Updated Disclosure Schedules      49   

7.5

     Negative Cash Balances      50   

7.6

     Accounts Payable      50    ARTICLE VIII CONDITIONS TO CLOSING      50   

8.1

     Conditions to Obligations of the Purchaser and Parent      50   

8.2

     Conditions to Obligations of the Company and the Seller      53    ARTICLE
IX POST-CLOSING COVENANTS      55   

9.1

     Confidentiality; Covenant Not to Compete      55   

9.2

     Post-Closing Notifications      57   

9.3

     Tax Matters      57   

9.4

     Releases      60   

9.5

     Matters Relating to Parent Common Stock; Lock-Up      61   

 

ii



--------------------------------------------------------------------------------

9.6

     Securities Law Compliance      64   

9.7

     Public Announcements      64   

9.8

     Lien Releases      64   

9.9

     Release of Personal Guaranties      64   

9.10

     Further Assurances      64    ARTICLE X Termination      65   

10.1

     Termination      65   

10.2

     Effect of Termination      65    ARTICLE XI INDEMNIFICATION      66   

11.1

     Survival of Representations, Warranties and Covenants      66   

11.2

     Limitations on Liability      66   

11.3

     Indemnification      69   

11.4

     Recourse Against Escrow Fund      70   

11.5

     Defense of Claims      71   

11.6

     Exclusive Remedy      73   

11.7

     Treatment of Indemnification Payments      73    ARTICLE XII GENERAL
PROVISIONS      73   

12.1

     Expenses      73   

12.2

     Amendment      73   

12.3

     Waiver      73   

12.4

     Parent Guaranty      74   

12.5

     Notices      74   

12.6

     Counterparts      75   

12.7

     Governing Law      75   

12.8

     Entire Agreement      75   

12.9

     No Third Party Rights      75   

12.10

     Titles and Headings      75   

12.11

     Assignment      75   

12.12

     Successors and Assigns      76   

12.13

     Severability      76   

12.14

     Dispute Resolution; Forum      76   

12.15

     Waiver of Jury Trial      76   

12.16

     Certain Interpretive Matters and Definition      77   

12.17

     Counsel      77   

Schedules:

 

Schedule 2.5(h)    Post-Closing Capital Expenditures Schedule 4.5    Brokers or
Finders Schedule 5.1    Jurisdictions Qualified to do Business Schedule 5.3   
No Conflicts Schedule 5.4(a)    Compliance with Laws Schedule 5.4(b)   
Compliance with Laws; Permits

 

iii



--------------------------------------------------------------------------------

Schedule 5.5    Governmental Approvals Schedule 5.6(a)    Rights to Acquire
Company Common Stock Schedule 5.6(b)    Subsidiaries Schedule 5.6(c)    No
Conflicts Schedule 5.7    Litigation; Orders Schedule 5.8(a)    Company IP
Schedule 5.8(b)    Intellectual Property Rights - Infringements Schedule 5.9(a)
   Financial Statements Schedule 5.9(b)    Accounts Receivable Schedule 5.9(c)
   Inventory Schedule 5.9(e)    Indebtedness Schedule 5.9(g)    Accounts and
Notes Payable Schedule 5.11    Absence of Changes Schedule 5.13(a)    Taxes –
Tax Returns Schedule 5.13(b)    Taxes – No Extensions Schedule 5.13(d)    Taxes
– Audits Schedule 5.13(f)    Taxes – Notices and Requests Schedule 5.13(g)   
Taxes – Tax Liability Schedule 5.13(h)    Taxes – Adjustment Schedule 5.13(i)   
Taxes – Group Schedule 5.13(q)(i)    Taxes – Change in Methods Schedule 5.13(r)
   Tax Returns Schedule 5.13(s)    Taxes – Reserves Schedule 5.13(u)   
Subchapter S Subsidiaries Schedule 5.14(a)    Benefit Plans Schedule 5.14(f)   
Benefit Plans – Other Schedule 5.14(q)    Deferred Compensation Schedule 5.15(a)
   Titled Assets Schedule 5.15(b)    Leased Assets Schedule 5.15(c)    Owned
Real Property Schedule 5.15(d)    Leased Real Property Schedule 5.16(a)   
Company Contracts Schedule 5.16(b)    Contracts - Defaults Schedule 5.17   
Insurance Schedule 5.18(a)    Employees or Independent Contractors Schedule
5.18(b)    Labor Disputes Schedule 5.19(b)    Other Property Schedule 5.19(e)   
Environmental Laws Schedule 5.19(g)    USTs Schedule 5.19(h)    Pollutants
Schedule 5.20    Bank and Brokerage Accounts Schedule 5.21    Directors and
Officers Schedule 5.22(a)    Interests of Related Parties Schedule 5.22(b)   
Transactions with Related Parties Schedule 5.23    Customers and Suppliers
Schedule 5.24    Warranties Schedule 5.26    Brokers or Finders

 

iv



--------------------------------------------------------------------------------

Annexes:

 

Annex I    Description of Shares Annex II    EBITDA Methodology Annex III   
Working Capital Methodology Annex IV    Indebtedness Annex V    Seller Expenses
Annex VI    Transaction Bonuses Annex VII    Specified Indemnification Matters

Exhibits:

 

Exhibit A    Escrow Agreement Exhibit B    Form of Earn-Out Note Exhibit C   
Form of Employment Agreement (Seller) Exhibit D    Form of Employment Agreement
(Other Employees)

 

v



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of June 29, 2012,
and entered into by and among Frontier Acquisition I, Inc., a Texas corporation
(“Purchaser”), Frontier Oilfield Services Inc., a Texas corporation (“Parent”),
Chico Coffman Tank Trucks, Inc., a Texas corporation (the “Company”), Coffman
Disposal, L.L.C., a Texas limited liability company (“Coffman Disposal”), and
Jimmy D. Coffman (the “Seller”).

PRELIMINARY STATEMENTS:

A. As of the date of this Agreement, the Seller owns all of the issued and
outstanding common stock, par value $1.00 per share, of the Company (the
“Company Common Stock”);

B. Immediately prior to, and subject to, the Closing, the Seller shall transfer
to the Company all of the issued and outstanding membership interests of Coffman
Disposal not currently owned by the Company; and

C. Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, the Purchaser wishes to purchase, and the Seller wishes to sell,
the Company Common Stock.

STATEMENT OF AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing premises, the representations,
warranties, covenants and agreements contained herein, and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. For the purposes of this Agreement, the following terms have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

“Associate” means any corporation or organization (other than such Person or its
Subsidiaries) of which such Person is an officer or partner or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and any relative or spouse of such Person, or
any relative of such spouse, who has the same home as such Person or who is a
director or officer of such Person or any of its parents or Subsidiaries.



--------------------------------------------------------------------------------

“Business” means the business of the Company and its Subsidiaries as conducted
on the date of this Agreement or as currently contemplated to be conducted by
the Company or its Subsidiaries, including, without limitation, providing
services to the oil and gas industry such as hauling and disposing of fluids and
mud, operating disposal wells, and providing solids control, equipment rental,
frac tank and roustabout services.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of Texas, or is a day on which banking
institutions located in Dallas, Texas are authorized or required by Law to
close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601, et seq.), as amended, and all rules,
regulations and standards issued thereunder.

“EBITDA” means, for any period, without duplication, the total of the following
for the Company and its Subsidiaries, each calculated for the relevant period:
Net Income, plus interest expense, plus income taxes, plus depreciation and
amortization calculated in accordance with GAAP, and consistent with the past
practices of the Company and containing the line items (including certain other
agreed-upon adjustments) and computed on the basis set forth in Annex II hereto.

“Encumbrance” means any security interest, pledge, bailment, mortgage,
hypothecation, deed of trust, conditional sales and title retention agreement
(including any lease in the nature thereof), charge, covenant, encumbrance,
condition, voting trust arrangement, restriction (other than restrictions on
transfer under applicable securities Laws), claim or right of a third party of
whatever kind or nature, or other similar arrangement or interest in real or
personal property, whether now or hereafter owned, operated or leased.

“Environmental Laws” means all past and present Laws which address, are related
to, or are otherwise concerned with environmental, health or safety issues
(including occupational safety and health) pollution, natural resources
(including natural resource damages) or the environment (including ambient air,
surface water, ground water, land surface or subsurface strata), including
(a) laws relating to Releases or threatened Releases of Pollutants or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
transport or handling of Hazardous Materials and (b) CERCLA; the Clean Air Act,
42 U.S.C. §7401 et seq.; the Clean Water Act, 33 U.S.C. §1251 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. §2702 et seq.; the National Environmental
Policy Act, 42 U.S.C. §4321 et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. §6901 et seq., as amended by the Hazardous and Solid Waste Amendments
of 1984; the Safe Drinking Water Act, 42 U.S.C. §300f et seq.; the Emergency
Planning and Community Right-to-Know Act; the Occupational Safety and Health
Act, 29 U.S.C. §651 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
§1251 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.
§136 et seq.; and the Toxic Substances Control Act, 15 U.S.C. §2601 et seq.
(each such law as amended and currently in effect), any similar or analogous
state and local laws and all regulations promulgated or issued thereunder.

 

2



--------------------------------------------------------------------------------

“Environmental Liabilities” means any Liabilities (including any notices,
claims, complaints, suits or other assertions of obligation or liability) that
are (a) related to any environmental, health or safety issues, (b) based upon or
related to any provision of past or present Environmental Law, and (c) any third
party claim for damages arising from pollution or contamination or under
Environmental Laws. The term “Environmental Liabilities” includes (without
limitation): (i) fines, penalties, Orders, awards, settlements, losses, damages
(including foreseeable and unforeseeable consequential damages), costs, fees
(including attorneys’ and consultants’ fees), expenses and disbursements;
(ii) defense and other response to an administrative or judicial action
(including notices, claims, complaints, Orders, suits and other assertions of
liability); and (iii) financial responsibility or liability for (A) cleanup
costs and/or injunctive relief, including any Removal, Remedial or Response
actions, and natural resource damages, and (B) any other compliance or remedial
measures.

“Environmental Permit” means any Permit that is authorized or issued pursuant to
an Environmental Law.

“Escrow Agent” means JPMorgan Chase Bank, NA.

“Escrow Agreement” means the Escrow Agreement among the Purchaser, the Seller
and the Escrow Agent, in the form attached hereto as Exhibit A.

“Escrow Amount” means $700,000.

“Escrow Fund” means the Escrow Amount, as the same may be increased or decreased
from time to time pursuant to the terms of the Escrow Agreement.

“Estimated EBITDA Adjustment” means (i) to the extent Estimated EBITDA exceeds
$3,263,929, an amount equal to the product of (x) 4.0 times (y) the difference
between Estimated EBITDA minus $3,263,929, and (ii) to the extent Estimated
EBITDA is less than $3,263,929, an amount (expressed as a negative) equal to the
product of (x) 4.0 times (y) the difference between $3,263,929 minus Estimated
EBITDA.

“Estimated Working Capital Adjustment” means (i) in the event Estimated Working
Capital exceeds Target Working Capital by at least $4,000, the amount of such
excess and (ii) in the event Target Working Capital exceeds Estimated Working
Capital by at least $4,000, the amount of such excess (expressed as a negative
number). For the avoidance of doubt, the Estimated Working Capital Adjustment
shall equal zero ($0.00) to the extent Estimated Working Capital is greater than
$96,000 and less than $104,000.

“Final Allocation” means the allocation of the Final Purchase Price as
determined in accordance with Section 2.4.

“Governmental Authority” means any United States or foreign federal, state,
provincial, regional, local or municipal legislative, executive or judicial
department, commission, board, bureau, agency, office, tribunal, court or other
instrumentality, governmental or quasi-governmental.

 

3



--------------------------------------------------------------------------------

“Historical Audited Financial Statements” means the audited consolidated balance
sheet and related statements of operations, cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries as of and for the
fiscal years ended December 31, 2011 and December 31, 2010.

“Indebtedness” of any Person at any date means, without duplication, (i) all
indebtedness of such Person for borrowed money whether short-term or long-term,
(ii) any Liability evidenced by bonds, debentures, notes or similar instruments,
(iii) any Liability to pay the deferred purchase price of property or services
(other than trade liabilities and accrued expenses incurred and payable in the
ordinary course of business), (iv) any capitalized lease indebtedness or other
indebtedness arising under conditional sales contracts and other similar title
retention instruments, (v) all Liability in respect of letters of credit,
bankers’ acceptances or similar facilities, (vi) outstanding or unsatisfied
obligations under any interest rate swap, interest rate cap, interest rate
collar, currency swap agreement, cap agreement, collar agreement or other
hedging or derivative agreement or arrangement (whether entered into for hedging
or speculative purposes), (vii) all unpaid or deferred income Tax liabilities
(excluding any income Tax liability of the Company or any Subsidiary resulting
from the 338(h)(10) Election), (viii) all accounts payable that are more than
ninety (90) days past due and all accounts payable relating to the Company’s
“valve and control” division, (ix) all interest, penalties, fees (including any
prepayment premiums) and other expenses owed with respect to indebtedness in the
foregoing clauses (i) through (viii), and (x) all indebtedness referred to in
the foregoing clauses (i) through (ix) that is directly or indirectly guaranteed
by such Person.

“Knowledge” means, with respect to the Company, the knowledge of the following
individuals: Jimmy D. Coffman, Terrisa Coffman and Anita Lansmon. For purposes
of this Agreement, any individual shall be deemed to have knowledge of a
particular fact or other matter if (a) such individual is actually aware of such
fact or other matter or (b) a prudent individual could be expected to discover
or otherwise become aware of such fact or other matter after reasonable
investigation.

“Laws” means all United States and non-U.S. federal, state and local laws,
statutes, rules, regulations, standards, requirements, rules and principles of
common law, ordinances and codes, now or hereafter in effect, including any
judicial and administrative interpretations thereof, and all Orders.

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

“Manage” and “Management” mean generation, production, handling, distribution,
processing, use, storage, treatment, operation, transportation, recycling, reuse
and/or disposal, as those terms are defined, construed or otherwise used in
Environmental Laws.

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the assets,
properties, Liabilities, operations, business, or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or (ii) the
ability of the Company or the Seller to perform its obligations hereunder;
provided, however, that any event, occurrence, fact, condition or change
resulting from any of the following shall not be deemed a Material Adverse
Effect so long as each of the following does not adversely affect the Company
and its Subsidiaries, taken as a whole, in a materially disproportionate manner
relative to the other participants in the industries or markets in which they
operate: (i) the announcement of the transactions contemplated by this
Agreement; (ii) any general market, economic, financial, labor or political
conditions in the United States or in any foreign country; (iii) any outbreak or
escalation of hostilities or act of terrorism involving, or any declaration of
war by, the United States or any other country in which the Company operates;
(iv) earthquakes, hurricanes, tornadoes, floods or other natural disasters;
(v) changes in applicable Laws; or (vi) changes in, or in the application of,
GAAP.

“Net Income” means, for any period, the net income (or loss) of the Company and
its Subsidiaries for such period, after deduction of all expenses, Taxes and
other proper charges, determined in accordance with GAAP and consistent with
past practices of the Company, for the relevant period taken as a single
accounting period.

“Order” means any order, injunction, judgment, decree, ruling, writ, arbitration
decision or award, Permit or assessment of a Governmental Authority.

“Other Property” means any property, other than the Property, which property
was, at or prior to the Closing Date, owned, operated, leased or controlled by
(i) the Company, (ii) any of the Company’s parent, Affiliates, Subsidiaries, or
other related organization(s), or (iii) any predecessor or successor
organization of those identified in (i) or (ii).

“Parent Common Stock” means the common stock (par value $0.01 per share) of
Parent.

“Permit” means any permit, license, review, certification, approval,
registration, consent, franchise, accreditation or other authorization issued
pursuant to any Law.

“Permitted Encumbrances” means (i) Encumbrances for Taxes or assessments, which
either (a) are not delinquent or (b) are being contested in good faith and by
appropriate proceedings, and, in each case, for which adequate reserves (as
determined in accordance with GAAP, consistently applied) have been established
on the Company’s or any Subsidiary’s books with respect thereto,
(ii) mechanics’, materialmen’s or contractors’ Encumbrances for amounts not yet
due or payable and for which adequate reserves (as determined in accordance with
GAAP, consistently applied) have been established on the Company’s or any of its
Subsidiary’s books with respect thereto, (iii) covenants, conditions,
restrictions, easements and other matters affecting the Company’s and its
Subsidiaries’ assets or properties which do not impair the occupancy or use,
value or marketability of the property which they encumber and (iv) Encumbrances
securing Indebtedness that will be paid off at Closing or that will remain
outstanding after the Closing Date as set forth on Schedule 5.9(e).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Pollutant” includes any substance, material, waste, article or product that is
addressed or regulated under any Environmental Law, and including without
limitation, any petroleum product or byproduct, solvent, flammable or explosive
material, radioactive material (including naturally occurring radioactive
material), asbestos, sewage, polychlorinated biphenyls (PCBs), dioxins,
dibenzofurans, heavy metals, radon gas, mold, mold spores, mycotoxins, oil,
natural gas and oil and gas wastes.

“Pre-Closing Tax Period” means all taxable periods ending on or before the
Closing Date and the portion through the Closing Date for any taxable period
that includes (but does not end on) the Closing Date.

“Property” means any of the Owned Real Property or Leased Real Property.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations and standards issued thereunder.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, placing,
discarding, abandonment, presence requiring removal or abatement, or disposing
into the environment (including the placing, discarding or abandonment of any
barrel, container or other receptacle containing any Pollutant or other
material).

“Removal,” “Remedial” and “Response” actions include the types of activities
covered by CERCLA, RCRA, and other comparable Environmental Laws, including
those adopted by the State of California, and whether the activities are
(a) those that might be taken by a Governmental Authority or (b) those that a
Governmental Authority or any other Person might seek to be taken by a third
party who is or has been engaged in the Management of Pollutants.

“Seller Expenses” means the costs and expenses incurred on or prior to the
Closing Date by the Company or any of its Subsidiaries (including any costs or
expenses incurred, paid or agreed to be paid by the Company, any of its
Subsidiaries or the Seller) in connection with this Agreement and the
transactions contemplated hereby, including (i) all fees, commissions, costs and
expenses of the Company’s or its Subsidiaries’ investment bankers, financial
advisors, accountants and legal counsel incurred in connection with the
transactions contemplated hereby and (ii) all other fees, commissions, costs and
expenses of other third parties engaged by the Company, any of its Subsidiaries
or the Seller to conduct any specific tasks or perform any specific analysis for
the Company, any of its Subsidiaries or the Seller to the extent such expenses
are incurred by or on behalf of the Company, any of its Subsidiaries or the
Seller in connection with the transactions contemplated hereby, have not been
paid prior to the Closing Date and are accrued liabilities or accounts payables
for which the Company or its Affiliates will be liable or have agreed to be
liable after the Closing, all as set forth on Annex V hereto. Any amount
included in Seller Expenses which reduces the Initial Purchase Price pursuant to
Section 2.2 shall not be included as a current liability in the determination of
Working Capital.

 

6



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company or limited partnership (with
voting securities) a majority of the total voting power of shares of stock or
similar equity or ownership interest thereof entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees (or members of any similar governing body) thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, a partnership, an association or other business entity
(without voting securities), a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a limited liability company, a
partnership, an association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control any
managing director, managing member or general partner (or equivalent) of such
limited liability company, partnership, association or other business entity.
Unless otherwise indicated, “Subsidiary” means a Subsidiary of the Company.

“Target Working Capital” means $100,000.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs, duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Liability for
Taxes of any other Person.

“Tax Amount” means the amount of all Taxes (excluding any Taxes included in the
definition of Indebtedness) owed or to be owed by the Seller or the Company as
of the Closing for which the Company or the Seller would owe an indemnity
pursuant to Section 11.3(b)(iv) if not paid at the Closing.

“Tax Authority” means any Governmental Authority responsible for the imposition
or collection of any Tax.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transaction Bonuses” means any bonuses or other compensation paid, or to be
paid to any officer, director, manager or employee of the Company or any
Subsidiary in connection with or as a result of the consummation of the
transactions contemplated hereby, all of which are set forth on Annex VI hereto.

 

7



--------------------------------------------------------------------------------

“UST” means an underground storage tank, including as that term is defined,
construed and otherwise used in RCRA and in rules, regulations and standards
issued pursuant to RCRA and comparable state and local Laws.

“Working Capital” means a calculation of the working capital of the Company
containing the line items and computed on the basis set forth in Annex III
hereto.

1.2 Additional Defined Terms. Each of the following terms is defined in the
Section set forth opposite such term:

 

Term

  

Section

338(h)(10) Election

   9.3(h)

Acquisition Proposal

   7.3

Additional Issue Date

   9.5(a)

ADSP

   2.4

Agreement

   Preamble

Ancillary Agreements

   4.1

Average Share Price

   9.5(a)

Balance Sheet Date

   5.9(b)

Base Amount

   2.2

Benefit Plan

   5.14(a)

Closing

   3.1

Closing Date

   3.1

Closing Date Balance Sheet

   2.3(a)

Closing Date Statement

   2.3(c)

Closing Date Statement of Operations

   2.3(a)

Code

   5.13(h)

Coffman Disposal

   Introductory Paragraph

Coffman Employment Agreement

   2.5(g)

Company

   Introductory Paragraph

Company Balance Sheet

   5.9(b)

Company Contracts

   5.16(a)

Company Financial Statements

   5.9(a)

Company IP

   5.8(a)

Compliance Representations

   11.1(a)

Confidential Information

   9.1

Contracts

   5.16(a)

D&O Indemnified Liability

   11.2(i)

Designated Accounting Firm

   2.3(e)

Direct Claim

   11.5(d)

Earn-Out Amount

   2.5(c)

Earn-Out Note

   2.5(c)

Earn-Out Payment Date

   2.5(d)

Encumbrances

   4.1

Environmental Reports

   5.19(m)

Equity Value Determination Date

   9.5(a)

 

8



--------------------------------------------------------------------------------

Term

  

Section

ERISA

   5.14(a)

ERISA Affiliate

   5.14(a)

Estimated EBITDA

   2.3(a)

Estimated Working Capital

   2.3(a)

Family Group

   9.5(b)

Final Closing Date Balance Sheet

   2.3(c)

Final Purchase Price

   2.2

Final Statement of Operations

   2.3(c)

Final Tax Adjustment

   9.3(i)

Form 8883

   2.4

Fundamental Representations

   11.1(a)

GAAP

   5.9(a)

Indemnifiable Losses

   11.2(a)

Indemnifying Party

   11.2(a)

Indemnitee

   11.2(a)

Indemnity Payment

   11.2(a)

Initial Closing Date Certificate

   2.3(a)

Intellectual Property

   5.8(a)

IRS

   5.14(a)

Leased Real Property

   5.15(d)

LLC Interests

   4.3

Measurement Date

   2.5(a)

Owned Real Property

   5.15(c)

Post-Closing EBITDA

   2.5(b)

Post-Closing EBITDA Statement

   2.5(b)

Post-Closing Financial Statements

   2.5(a)

Prior Payments

   11.3(d)

Protest Notice

   9.3(i)

Purchaser

   Introductory Paragraph

Resolution Period

   9.3(i)

Securities Act

   6.7

Seller Post-Closing EBITDA Objections

   2.5(e)

Seller

   Introductory Paragraph

Seller Objections

   2.3(e)

Seller’s Tax Adjustment Schedule

   9.3(i)

Shares

   2.1

Straddle Period

   9.3(a)

Subsidiary Capital Stock

   5.6(d)

Surrendered Share True-Up Amount

   9.5(a)

Target Equity Value

   9.5(a)

Tax Adjustment

   9.3(i)

Tax Benefit

   11.3(d)

Tax Contest

   9.3(j)

Third Party Claim

   11.2(a)

 

9



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale of the Shares. Upon and subject to the terms and
conditions of this Agreement, at the Closing, the Seller will sell, assign,
transfer and deliver to the Purchaser, free and clear of all Encumbrances of
whatever kind and nature, and the Purchaser will purchase and acquire from the
Seller, all of the issued and outstanding shares of Company Common Stock (the
“Shares”).

2.2 Purchase Price. At the Closing, in consideration of the (i) sale of the
Shares by the Seller to the Purchaser and (ii) non-compete covenants set forth
in Section 9.1(b), the Purchaser shall pay to the Seller an aggregate purchase
price equal to $17,408,348 (the “Base Amount”), (a) minus the amount of
Indebtedness of the Company and its Subsidiaries immediately prior to the
Closing, (b) minus Seller Expenses to be paid at the Closing, (c) plus the
Estimated Working Capital Adjustment, (d) plus the Estimated EBITDA Adjustment,
(e) minus the Transaction Bonuses and (f) minus the Tax Amount (the “Initial
Purchase Price”). The Initial Purchase Price shall be payable at the Closing as
described in Section 3.2 below and shall be subject to adjustment as provided in
Sections 2.3 and 2.5 (such adjusted Initial Purchase Price being the “Final
Purchase Price”).

2.3 Purchase Price Adjustment.

(a) At least two (2) Business Days prior to the Closing Date, the Company shall
deliver to the Purchaser a certificate (the “Initial Closing Date Certificate”),
certified and executed by the Chief Financial Officer of the Company, setting
forth the Company’s good faith estimates of (i) the amount of Indebtedness of
the Company and its Subsidiaries immediately prior to the Closing, (ii) the
Seller Expenses to be paid by or on behalf of the Company or the Seller at the
Closing, (iii) the amount of the Transaction Bonuses, (iv) the Tax Amount,
(v) the Company’s good faith estimate of Working Capital as of the Closing Date
(the “Estimated Working Capital”), along with a copy of the Company’s good faith
estimated unaudited consolidated balance sheet as of the Closing Date (the
“Closing Date Balance Sheet”) upon which such calculations are based and
(vi) the Company’s good faith estimate of EBITDA for the twelve-month period
ended the last day of the calendar month immediately preceding the month during
which the Closing occurs (the “Estimated EBITDA”), along with a copy of the
Company’s good faith estimated unaudited statement of operations for such period
(the “Closing Date Statement of Operations”) upon which such calculations are
based. The computation of (A) Estimated Working Capital set forth in the Initial
Closing Date Certificate and the Closing Date Balance Sheet shall be prepared in
accordance with GAAP on a basis consistent with Annex III hereto and
(B) Estimated EBITDA set forth in the Initial Closing Date Certificate and the
Closing Date Statement of Operations shall be prepared in accordance with GAAP
on a basis consistent with Annex II hereto.

(b) If within two (2) Business Days following receipt of the Initial Closing
Date Certificate, (i) the Purchaser has not given the Company notice of its
objection to the Estimated Working Capital calculation or the Closing Date
Balance Sheet, the Initial Purchase Price shall be increased or decreased, as
applicable, on a dollar-for-dollar basis by an amount equal to the

 

10



--------------------------------------------------------------------------------

Estimated Working Capital Adjustment as determined by the Company and (ii) the
Purchaser has not given the Company notice of its objection to the Estimated
EBITDA calculation or the Closing Date Statement of Operations, the Initial
Purchase Price shall be increased or decreased, as applicable, on a
dollar-for-dollar basis by an amount equal to the Estimated EBITDA Adjustment as
determined by the Company. If the Purchaser gives any such notice of objection,
the Company and the Purchaser will work together diligently and in good faith to
resolve the issues in dispute. If all disputed issues are resolved, (i) the
Estimated Working Capital as agreed upon by the Purchaser and the Company shall
be used to complete the Estimated Working Capital Adjustment and (ii) the
Estimated EBITDA as agreed upon by the Purchaser and the Company shall be used
to complete the Estimated EBITDA Adjustment.

(c) Not later than sixty (60) calendar days after the Closing Date, the
Purchaser shall cause to be delivered to the Seller a statement (the “Closing
Date Statement”) setting forth the Purchaser’s calculation of the Final Purchase
Price (including the Purchaser’s calculation of the components thereof contained
in clauses (a) through (f) of Section 2.2 as of the Closing Date) together with
(A) the balance sheet of the Company prepared as of the Closing Date (but prior
to the consummation of the transactions contemplated by this Agreement) from
which such Closing Date Statement was derived (the “Final Closing Date Balance
Sheet”) and (B) the statement of operations of the Company as at, and for the
twelve-month period ended the last day of the calendar month immediately
preceding the month during which the Closing occurs from which such Closing Date
Statement was derived (the “Final Statement of Operations”). The calculation of
EBITDA and Working Capital set forth in the Closing Date Statement shall be
determined in accordance with GAAP on a basis consistent with Annex II and Annex
III, respectively.

(d) The Purchaser shall permit the Seller and its representatives reasonable and
timely access to the books and records, accountant’s work papers, personnel, and
facilities of the Company and its Subsidiaries to the extent reasonably
necessary to review the Closing Date Statement, the calculation of the Final
Purchase Price, the Final Statement of Operations and the Final Closing Date
Balance Sheet and for the purpose of resolving any disputes with respect
thereto.

(e) Within ten (10) calendar days after its receipt of the Closing Date
Statement, Final Closing Date Balance Sheet and Final Statement of Operations,
the Seller may either inform the Purchaser in writing that the Closing Date
Statement is acceptable or object thereto in writing, setting forth each of its
objections (the “Seller Objections”). Any items included in the Closing Date
Statement which are not disputed by the Seller in the Seller Objections (other
than items necessary to offset an issue raised in the Seller Objections) shall
be deemed agreed to by the Seller. If the Seller delivers the Seller Objections
and the parties do not resolve all such Seller Objections on a mutually
agreeable basis within five (5) Business Days after the Purchaser’s receipt of
the Seller Objections, any Seller Objections as to which the Purchaser and the
Seller cannot agree upon may be submitted by either the Purchaser or the Seller
to the Dallas, Texas office of Whitley Penn (the “Designated Accounting Firm”)
for resolution as provided herein; provided, however, if such accounting firm is
unable or unwilling to serve as the Designated Accounting Firm, then the
disputed Seller Objections shall be submitted to an accounting firm that is
mutually acceptable to the Seller and the Purchaser. If the Seller and the
Purchaser are

 

11



--------------------------------------------------------------------------------

unable to agree on a mutually acceptable Designated Accounting Firm, then the
Designated Accounting Firm shall be an independent accounting firm of regionally
or nationally recognized reputation which shall be selected by lot after each of
the Seller and the Purchaser have each proposed two (2) firms and excluded one
(1) firm proposed by the other. Subject to Section 2.3(f), the Designated
Accounting Firm shall have the power, authority and duty to resolve any
outstanding Seller Objections and the decision of the Designated Accounting Firm
shall be final and binding upon the parties. Upon the agreement of the parties
or the decision of the Designated Accounting Firm, the Closing Date Statement,
as adjusted in accordance with this Section 2.3, if necessary, shall be final
and conclusive with respect to the calculation of the Final Purchase Price,
including, without limitation, the calculation of (i) EBITDA for the
twelve-month period ended the last day of the calendar month immediately
preceding the month during which the Closing occurs and (ii) Working Capital as
of the Closing Date. If the Seller fails to deliver any Seller Objections to the
Purchaser within the first ten (10)-day period referred to above, the Closing
Date Statement delivered by the Purchaser and the calculations set forth therein
shall be final and binding on the parties.

(f) In resolving any disputed item, the Designated Accounting Firm (i) shall be
bound by the provisions of this Section 2.3, (ii) may not assign a value to any
item greater than the highest value claimed for such item or less than the
lowest value for such item claimed by either the Purchaser or the Seller,
(iii) shall restrict its decision to such items included in the Seller
Objections which are then in dispute, (iv) may review only the written
presentations of the Purchaser and the Seller in resolving any matter which is
in dispute and (v) shall render its decision in writing within thirty
(30) calendar days after the disputed items have been submitted to it. Upon the
resolution of all Seller Objections, the Final Statement of Operations, the
Final Closing Date Balance Sheet, EBITDA for the twelve-month period ended the
last day of the calendar month immediately preceding the month during which the
Closing occurs, Working Capital as of the Closing Date and the determination of
the Final Purchase Price shall be revised to reflect the resolution. If the
Seller makes any Seller Objections, the fees, costs and expenses of the
Designated Accounting Firm shall be paid (i) by the Seller if the Seller
Objections are resolved in favor of the Purchaser, or (ii) by the Purchaser if
the Seller Objections are resolved in favor of the Seller. If the Seller
Objections are resolved part in favor of the Seller and part in favor of the
Purchaser, such fees, costs and expenses shall be shared by the Purchaser and
the Seller in inverse proportion to the aggregate amount of the Seller
Objections resolved in favor of the Seller compared to the aggregate amount of
the Seller Objections resolved in favor of the Purchaser.

(g) If the Final Purchase Price as finally determined in accordance with this
Section 2.3 exceeds the Initial Purchase Price, the Purchaser shall pay the
amount of the difference in cash to the Seller within five (5) Business Days
after such final determination. If the Final Purchase Price as finally
determined in accordance with this Section 2.3 is less than the Initial Purchase
Price, the Seller shall deliver an amount of the difference in cash to the
Purchaser within five (5) Business Days after such final determination;
provided, however, that by notice to the Seller, the Purchaser may elect to have
all or any portion of any amount to which it may be entitled to receive under
this Section 2.3(g) released from the Escrow Fund, in which event (i) the
Purchaser and the Seller shall instruct the Escrow Agent to release such amount
from the Escrow Fund to the Purchaser and (ii) the Seller shall be obligated to
promptly replenish the Escrow Amount then held pursuant to the Escrow Agreement
in an aggregate sum equal to the amount released pursuant to the foregoing
clause (i).

 

12



--------------------------------------------------------------------------------

2.4 Allocation of Purchase Price. The Seller and Purchaser shall cooperate with
each other in allocating the aggregate deemed sales price (“ADSP”) as defined in
Treas. Reg. §1.338-4 among the classes of assets of the Company and its
Subsidiaries, as applicable pursuant to Treas. Reg. §1.338-6, and shall make
available to each other such tax data and other information as may be reasonably
requested by the other party. The Seller and Purchaser shall agree on an
allocation of such ADSP among the classes of assets of the Company and any
Subsidiaries to be reported on IRS Form 8883 and any similar form under
applicable state, local or foreign income Tax Law (collectively, “Form 8883”) to
be filed by the Seller and Purchaser within sixty (60) days of the Closing Date.
In the event that Purchaser and the Seller are unable to agree on the allocation
of ADSP to be reported on Form 8883 within this time frame, the matter in
dispute shall be resolved as soon as practicable (but in any event within thirty
(30) days thereafter) by the Designated Accounting Firm or, if the disagreement
involves valuation, by a nationally recognized appraisal firm mutually
satisfactory to the parties, which resolution shall be binding and conclusive
upon the Seller and Purchaser. Purchaser, on the one hand, and the Seller, on
the other hand, shall bear equally the fees and expenses of such firm. Purchaser
and the Seller shall file all Tax Returns in a manner consistent with the
allocation of the ADSP reported on Form 8883 (and comparable forms for state,
local or foreign Tax law). The amount allocated to the non-compete obligations
in Section 9.1(b) for income tax purposes shall be no greater than $100,000.

2.5 Earn-Out.

(a) As soon as practicable after the last day of the calendar month in which the
first anniversary of the Closing occurs (such last day being the “Measurement
Date”), the Purchaser will cause the Company’s independent auditors to
(a) conduct an audit of the financial condition, business operations, books and
records of the Company and its Subsidiaries for the twelve-month period ended on
the Measurement Date, each on a consolidated and consolidating basis, and
(b) prepare a consolidated balance sheet and statements of income and cash flows
for the Company for the twelve-month period ended on the Measurement Date (the
“Post-Closing Financial Statements”). The Post-Closing Financial Statements
shall be prepared in accordance with GAAP on a basis consistent with the
Company’s consolidated unaudited financial statements as of and for the
twelve-month period ending on the Balance Sheet Date.

(b) Within ninety (90) calendar days after the Measurement Date, the Company
shall (and the Purchaser shall cause the Company to) prepare and deliver to the
Seller a copy of the Post-Closing Financial Statements, together with a
statement certified by the Company’s Chief Financial Officer (the “Post-Closing
EBITDA Statement”) of Post-Closing EBITDA. For purposes of this Agreement,
“Post-Closing EBITDA” means the EBITDA of the Company for the twelve-month
period ended on the Measurement Date.

(c) If Post-Closing EBITDA, as reflected on the Post-Closing EBITDA Statement
(as finally determined below), exceeds $4,050,000, (i) the Purchaser shall (or
shall cause the Company to), on the Earn-Out Payment Date (as defined below), if
requested by the

 

13



--------------------------------------------------------------------------------

Seller, deliver to the Seller an unsecured promissory note in the form attached
hereto as Exhibit B (the “Earn-Out Note”) and/or (ii) Parent shall, if requested
by the Seller, on the Earn-Out Payment Date (as defined below), issue shares of
Parent Common Stock to the Seller (with an agreed upon value of $4.00 per
share); provided, however, that the sum of (A) the principal amount of the
Earn-Out Note issued pursuant to clause (i) above plus (B) the aggregate value
of the Parent Common Stock (based on the agreed upon value of $4.00 per share)
issued to the Seller pursuant to clause (ii) above shall be equal to the
Earn-Out Amount. The “Earn-Out Amount” means an amount determined in accordance
with the table set forth below:

 

Post-Closing EBITDA

 

Earn-Out Amount

Less than $4,050,000

  $0

$4,050,000 to $4,950,000

  $2,300,000 * (Post-Closing EBITDA/$4,500,000)

Greater than $4,950,000

  $2,530,000

(d) The parties will treat any payment pursuant to this Section 2.5 as an
adjustment to the Final Purchase Price. “Earn-Out Payment Date” means the date
that is two (2) Business Days after the final determination of Post-Closing
EBITDA.

(e) Within ten (10) calendar days after its receipt of the Post-Closing EBITDA
Statement, the Seller may either inform the Company in writing that the
Post-Closing EBITDA Statement is acceptable or object thereto in writing,
setting forth each of its objections (the “Seller Post-Closing EBITDA
Objections”); provided, however, that the Seller shall not be entitled to
dispute any matter that has already been finally determined. Any items included
in the Post-Closing EBITDA Statement which are not disputed by the Seller in the
Seller Post-Closing EBITDA Objections (other than items necessary to offset an
issue raised in the Seller Post-Closing EBITDA Objections) shall be deemed
agreed to by the Seller. If the Seller delivers the Seller Post-Closing EBITDA
Objections and the parties do not resolve all such Seller Post-Closing EBITDA
Objections on a mutually agreeable basis within ten (10) calendar days after the
Company’s receipt of the Seller Post-Closing EBITDA Objections, any Seller
Post-Closing EBITDA Objections as to which the Company and the Seller cannot
agree upon may be submitted by either the Company or the Seller to the
Designated Accounting Firm. The Designated Accounting Firm shall have the power,
authority and duty to resolve any outstanding Seller Post-Closing EBITDA
Objections and the decision of the Designated Accounting Firm shall be final and
binding upon the parties. Upon the agreement of the parties or the decision of
the Designated Accounting Firm, the Earn-Out Amount and the Post-Closing EBITDA
Statement, as adjusted in accordance with this Section 2.5, if necessary, shall
be final and conclusive. If the Seller fails to deliver any Seller Post-Closing
EBITDA Objections to the Company within the first ten (10)-day period referred
to above, the Post-Closing EBITDA Statement delivered by the Company shall be
final and binding on the parties.

 

14



--------------------------------------------------------------------------------

(f) In resolving any disputed item, the Designated Accounting Firm (a) shall be
bound by the provisions of this Section 2.5, (b) may not assign a value to any
item greater than the highest value claimed for such item or less than the
lowest value for such item claimed by either the Company or the Seller,
(c) shall restrict its decision to such items included in the Seller
Post-Closing EBITDA Objections which are then in dispute, (d) may review only
the written presentations of the Company and the Seller in resolving any matter
which is in dispute and (e) shall render its decision in writing within thirty
(30) calendar days after the disputed items have been submitted to it. Upon the
resolution of all Seller Post-Closing EBITDA Objections, the Post-Closing EBITDA
Statement shall be revised to reflect the resolution. If the Seller makes any
Seller Post-Closing EBITDA Objections, the fees, costs and expenses of the
Designated Accounting Firm shall be paid (x) by the Seller if the Seller
Post-Closing EBITDA Objections are resolved in favor of the Company, or (y) by
the Company if the Seller Post-Closing EBITDA Objections are resolved in favor
of the Seller. If the Seller Post-Closing EBITDA Objections are resolved part in
favor of the Seller and part in favor of the Company, such fees, costs and
expenses shall be shared by the Company and the Seller in inverse proportion to
the aggregate amount of the Seller Post-Closing EBITDA Objections resolved in
favor of the Seller compared to the aggregate amount of the Seller Post-Closing
EBITDA Objections resolved in favor of the Company.

(g) Notwithstanding anything to the contrary contained in this Section 2.5, in
the event Seller’s employment with the Company is terminated by the Company
without “Cause” (as defined in the Seller’s employment agreement to be entered
into at Closing in accordance with Section 8.1(m) (the “Coffman Employment
Agreement”)) or by the Seller for “Good Reason” (as defined in the Coffman
Employment Agreement), in each case prior to the Measurement Date, then a
stipulated Earn-Out Amount equal to $2,300,000 shall be deemed to have been
earned by the Seller hereunder, and the Purchaser shall (or shall cause the
Company to) deliver an Earn-Out Note (and/or shares of Parent Common Stock as
described in Section 2.5(c) hereof if requested by Seller), with an original
principal amount equal to such stipulated Earn-Out Amount, to the Seller on or
prior to the date that is two (2) Business Days after any such termination of
Seller’s employment with the Company. For the avoidance of doubt, in the event
that the Purchaser or the Company becomes obligated to make any payment to the
Seller pursuant to this Section 2.5(g), such obligation shall be in lieu of, and
not in addition to, any other payment obligations under this Section 2.5.

(h) General Earn-Out Provisions. The Seller acknowledges that (i) upon the
Closing, the Purchaser shall have the right to operate the Company and the
Purchaser’s other businesses in any way that the Purchaser deems appropriate,
including without limitation, with respect to the hiring, firing and
compensation of employees, the closing of any existing facilities or the opening
of new facilities, the pricing and terms of marketing and sale of all products
and services, whether and to what extent to advertise or promote such products
and services, the making or not of capital expenditures, and the settlement or
not of claims and the management of all litigation and disputes with third
parties (including partners, lenders, suppliers, customers, competitors,
employees, consultants and agents); provided, that the Purchaser has committed
to and hereby agrees to make the post-Closing capital expenditures of the
Company as specified on Schedule 2.5(h), (ii) neither the Purchaser nor its
Affiliates shall have any obligation to operate the Company in order to achieve
or maximize EBITDA or any payment to be made under this

 

15



--------------------------------------------------------------------------------

Section 2.5, and the Purchaser makes no assurance that the Company will have any
particular license, personnel, assets or support, (iii) the payments that may
become due or payable (if any) under this Section 2.5 are subject to numerous
factors outside the control of the Purchaser and its Affiliates, (iv) there is
no assurance that the Seller will receive any particular payment described in
this Section 2.5 and the Purchaser has not promised nor projected any such
payments, (v) the Seller is not relying on the past performance or financial
results, or assets, facilities or personnel, of the Purchaser or its Affiliates,
(vi) except for the duties expressly set forth in this Agreement, the Purchaser
owes no express or implied duty to the Seller, and in no case does the Purchaser
owe to the Seller any fiduciary or other implied at law duties, and (vii) each
of the parties hereto intend the express provisions of this Agreement solely to
govern their contractual relationship; provided, however, that notwithstanding
the foregoing, in the event that during the first year after the Closing,
Purchaser or Parent (A) elects to discontinue the Company’s business as it is
being conducted on the Closing Date or materially changes the type or nature of
the Company’s business from the type and nature of the business being conducted
by the Company on the Closing Date, (B) fails in any material respect to fund
the post-Closing capital expenditures of the Company as specified on Schedule
2.5(h) hereof, or (C) consummates the direct or indirect sale of all or
substantially all of the assets or stock of Parent, the Purchaser and/or the
Company to a third party (whether by asset sale, stock sale, merger,
consolidation or otherwise), then Seller shall be entitled to receive 100% of
the Earn-Out Amount (i.e., $2,300,000) on the first anniversary of the Closing
Date (through delivery of the Earn-Out Note and/or shares of Parent Common
Stock, if requested by Seller, as described in Section 2.5(c) hereof). The
Seller hereby waives any fiduciary duty or express or implied duty of the
Purchaser or its Affiliates to the Seller.

ARTICLE III

CLOSING

3.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Purchaser, no later than three
(3) Business Days following satisfaction or waiver of all of the conditions to
the obligations of the parties to consummate the transactions contemplated
hereby in accordance with this Agreement or at such other time, place and date
as is mutually agreed to by the parties hereto; provided, that the parties shall
endeavor to consummate the Closing on or prior to July 13, 2012. The date of the
Closing is referred to in this Agreement as the “Closing Date.” The Closing need
not be in person.

3.2 Actions at the Closing. At the Closing:

(a) the Purchaser and/or Parent, as the case may be, shall deliver to the Seller
and/or the Company the various certificates, instruments and documents referred
to in Section 8.2 below;

(b) the Seller and/or the Company, as the case may be, shall deliver to the
Purchaser and Parent the various certificates, instruments and documents
referred to in Section 8.1 below;

 

16



--------------------------------------------------------------------------------

(c) in exchange for the payment by the Purchaser to the Seller of the Initial
Purchase Price in accordance with Section 3.2(d), the Seller shall convey the
Shares to the Purchaser and shall deliver to the Purchaser certificates
representing all of the Shares, duly endorsed in blank or accompanied by
transfer powers duly executed in blank;

(d) the Purchaser shall:

(i) cause Parent to (and Parent hereby agrees to) issue an aggregate of
1,177,087 shares of Parent Common Stock (with an agreed upon value of
$4,708,348) to the Seller;

(ii) pay to the Escrow Agent, by wire transfer of immediately available funds,
the Escrow Amount;

(iii) pay to the holders of such Indebtedness, the amount of the Indebtedness to
be repaid at the Closing, if any, as set forth on Annex IV hereto in accordance
with the instructions set forth in the pay-off letters delivered pursuant to
Section 8.1(g);

(iv) pay to the Persons set forth in Annex V, the Seller Expenses set forth in
Annex V in accordance with the instructions received from such Persons prior to
the Closing;

(v) pay to the Company, the Transaction Bonuses; and

(vi) Pay to the Seller, by wire transfer of immediately available funds, the
remainder (if any) of the Initial Purchase Price.

(e) the Company shall pay the Transaction Bonuses to the Persons and in the
amounts listed on Annex VI hereto less any and all Taxes, FICA or other
withholding amounts required by applicable Laws.

3.3 Simultaneous Deliveries. The delivery of the documents required to be
delivered at the Closing pursuant to this Agreement shall be deemed to occur
simultaneously. No delivery shall be effective until each party has received or
waived receipt of all the documents that this Agreement entitles such party to
receive.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller represents, warrants and covenants to the Purchaser and Parent as of
the date hereof and as of the Closing Date that:

4.1 Authorization; Enforceability. The Seller has all requisite power and
authority to execute and deliver this Agreement and the other agreements
attached (or forms of which are

 

17



--------------------------------------------------------------------------------

attached) as exhibits hereto (collectively, the “Ancillary Agreements”) to which
the Seller is a party, to perform the Seller’s obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The Seller has the full power and authority to exchange, assign, transfer and
deliver the Shares to the Purchaser, free and clear of all Encumbrances. This
Agreement and the Ancillary Agreements to which the Seller is a party have been
or will be, as applicable, duly and validly executed and delivered by the Seller
and, assuming the due authorization, execution and delivery hereof by the
Purchaser and Parent, constitute or will constitute, as applicable, a legal,
valid and binding obligation of the Seller enforceable against the Seller in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, moratorium and other similar laws relating
to the enforcement of creditors’ rights generally.

4.2 No Conflicts. The execution and delivery by the Seller of this Agreement and
each of the Ancillary Agreements to which the Seller is a party does not, and
the performance and consummation by the Seller of the transactions contemplated
hereby and thereby do not and will not:

(a) conflict with or result in a violation or breach of any Laws or Orders
applicable to the Seller or any of the Seller’s assets and properties or require
any consent or approval of or any notice or filing with any Governmental
Authority, regulatory body or other third party; or

(b) conflict with or result in a violation or breach of, or default under, or
give rise to any right of acceleration or termination of, any of the terms,
conditions or provisions of, any note, bond, lease, license, agreement or other
instrument or obligation to which the Seller is a party or by which the Seller’s
assets or properties are bound.

4.3 Seller’s Waiver. The Seller hereby waives and undertakes to procure the
waiver of all preemptive rights, co-sale rights, rights of first refusal,
management equityholder transfer restrictions and similar rights over, or with
respect to, (i) the Shares to which the Seller or any of its Affiliates may be
entitled under the Company’s certificate of incorporation or bylaws, or
otherwise in relation to the sale and purchase of the Shares hereunder and
(ii) the membership interests in Coffman Disposal (the “LLC Interests”) to which
the Seller or any of its Affiliates may be entitled under Coffman Disposal’s
certificate of formation or operating agreement, or otherwise in relation to the
transfer of the LLC Interests to the Company as contemplated hereunder.

4.4 Ownership of Shares and LLC Interests. The Seller is the sole record and
beneficial owner of the Shares and LLC Interests set forth opposite the Seller’s
name on Annex I hereto, free and clear of all Encumbrances. The Seller is not a
party to any voting trust, proxy, or other agreement or understanding between or
among any Persons that affects or relates to the voting or giving of written
consent, or restrictions on transfer, with respect to the Shares or the LLC
Interests. At the Closing, the Seller will transfer its entire right, title and
interest in and to the Shares to the Purchaser.

 

18



--------------------------------------------------------------------------------

4.5 No Brokers or Finders. Except as set forth on Schedule 4.5, the Seller has
not incurred and will not incur, directly or indirectly, as a result of any
action taken or permitted to be taken by or on behalf of the Seller, any
liability for brokerage or finders’ fees or agents’ commissions or similar
charges in connection with the execution and performance of the transactions
contemplated by this Agreement.

4.6 Legal Proceedings. There is no action, suit, claim, proceeding or
investigation pending or, to the knowledge of the Seller, threatened against or
involving the Seller or his assets or properties in a matter that would
adversely affect his ability to perform his obligations under this Agreement or
any Ancillary Agreements to which it is a party, and the Seller does not have
knowledge of any reasonable basis for any of the foregoing.

4.7 Purchase Entirely for Own Account. The shares of Parent Common Stock to be
received by the Seller in accordance with the terms of this Agreement will be
acquired for investment for the Seller’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and the
Seller has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Seller further represents that he does not
have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participations to such Person or to any third Person,
with respect to any of the shares of Parent Common Stock.

4.8 Disclosure of Information. The Seller has had an opportunity to ask
questions and receive answers from Parent regarding the terms and conditions of
the offering of the shares of Parent Common Stock and the business, properties,
prospects and financial condition of Parent.

4.9 Investment Experience. The Seller is able to fend for himself, can bear the
economic risk of his investment, and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of the investment in the shares of Parent Common Stock.

4.10 Accredited Investor. The Seller is an “accredited investor” within the
meaning of Securities and Exchange Commission Rule 501 of Regulation D, as
presently in effect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND ITS

SUBSIDIARIES

The Seller and, until the Closing Date, the Company, jointly and severally
represent and warrant to the Purchaser and Parent as of the date of this
Agreement and as of the Closing Date, subject to the exceptions as are
specifically disclosed with respect to specific numbered and lettered
subsections of this Article V in the Schedules hereto (provided that any matter
disclosed in any Schedule as an exception to one section of this Agreement shall
also be deemed an exception to any other section of this Agreement to which such
matter applies if the disclosure sets forth sufficient information that a
reasonable person would conclude that it applies to such other section),
delivered herewith and dated as of the date hereof, as follows:

 

19



--------------------------------------------------------------------------------

5.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas and has all requisite power and authority to own, operate and lease its
properties and to carry on its business as now being conducted. The Company is
qualified or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction in which the ownership, use, licensing or
leasing of its assets and properties, or the conduct or nature of its Business,
makes such qualification, licensing or admission necessary. Schedule 5.1 sets
forth (i) each jurisdiction where the Company is so qualified, licensed or
admitted to do business and (ii) any name or names under which the Company or
any of its predecessors has invoiced account debtors, maintained records
concerning its assets or otherwise conducted business in the last five
(5) years.

5.2 Authority; Enforceability. The Company has all requisite power and authority
to execute and deliver this Agreement and the Ancillary Agreements to which the
Company is a party, to perform each of its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. All actions
required on the part of the Company for such execution, delivery and performance
of this Agreement and the Ancillary Agreements to which it is a party have been
duly and validly taken. Assuming due execution and delivery by the Purchaser and
Parent, this Agreement and each of the Ancillary Agreements to which the Company
is a party constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium, and other similar laws relating to the enforcement of creditors’
rights generally.

5.3 No Conflicts. Except as set forth on Schedule 5.3, the execution and
delivery by the Company of this Agreement and each of the Ancillary Agreements
to which it is a party does not, and the performance and consummation by the
Company of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Company’s certificate of incorporation, bylaws
or other organizational or constituent documents of the Company or any
Subsidiary; (ii) conflict with or result in a violation or breach of, or default
under, give rise to any right of acceleration or termination of, or otherwise
require the consent of any Person pursuant to, any of the terms, conditions or
provisions of any Permit, or of any Company Contract disclosed or required to be
disclosed on Schedule 5.16(a); (iii) result in the creation of any Encumbrance
on any of the assets or properties of the Company or any Subsidiary; or
(iv) assuming compliance with the matters referred to on Schedule 5.5, conflict
with or result in a violation or breach of any Laws or Orders applicable to the
Company, any Subsidiary or any of their respective assets or properties. The
Company is not in violation of its certificate of incorporation, bylaws or other
similar organizational or constituent documents.

5.4 Compliance with Laws; Permits.

(a) Except as set forth on Schedule 5.4(a), neither the Company nor any
Subsidiary is in violation of, has been given notice of or has been threatened
to be cited or charged with any violation of any applicable Law or Order.

 

20



--------------------------------------------------------------------------------

(b) The Company and each Subsidiary owns, holds, possesses or lawfully uses in
the operation of the Business all Permits which are in any manner necessary for
it to conduct the Business as now conducted or for the ownership, operation and
use of its assets, free and clear of all Encumbrances. All such Permits and the
expiration date (if any) thereof are listed and described on Schedule 5.4(b).
Neither the Company nor any such Subsidiary is in default, nor has it received
any notice of any claim of default, with respect to any such Permits. All such
Permits are renewable by their terms or in the ordinary course of business
without the need to comply with any special qualification procedures or to pay
any amounts other than routine filing fees, and there is no reason to believe
that any of such Permits will be terminated or will otherwise not be renewed, or
the conditions and/or requirements associated with such Permits cannot
reasonably be satisfied. None of such Permits will be adversely affected by
consummation of the transactions contemplated hereby, and such Permits may
continue to be in the name of the Company or its Subsidiaries following the
Closing, without the need to reflect a change of ownership of the Company or any
Subsidiary.

(c) Neither the Company, any of the Subsidiaries, nor any of their respective
officers, directors, employees, consultants, representatives, agents or
Affiliates (nor any Person acting on behalf of any of the foregoing) has
directly, or indirectly through a third-party intermediary, (i) paid, offered,
given, promised to pay, or authorized the payment of any money or anything of
value (including any gift, sample, travel, meal and lodging expense,
entertainment, service, equipment, debt forgiveness, donation, grant or other
thing of value, however characterized) to any officer or employee of a
Governmental Authority, any Person acting for or on behalf of any Governmental
Authority, any political party or official thereof, any candidate for political
office or any other Person at the suggestion, request, direction or for the
benefit of any of the above-described Persons (A) to obtain favorable treatment
for the Company or any of its Subsidiaries, (B) to pay for favorable treatment
for the Company or any of its Subsidiaries, (C) to obtain special concessions
for the Company or any of its Subsidiaries or for special concessions already
obtained, or (D) in violation of any Law, or (ii) established or maintained any
fund or asset that has not been recorded in the books and records of the
Company.

5.5 Governmental Approvals. Except as set forth on Schedule 5.5, no approval,
consent, waiver or authorization of, or registration, declaration or filing
with, exemption by, or any notice to, any Governmental Authority or other
regulatory body is required to be made, obtained or given by the Company or its
Subsidiaries: (a) for or in connection with the valid execution and delivery by
the Company or the Seller of this Agreement or the Ancillary Agreements to which
the Company, any of its Subsidiaries or the Seller is a party or the
consummation by the Company, its Subsidiaries or the Seller of the transactions
contemplated hereby and thereby, or (b) as a condition to the legality, validity
or enforceability as against the Company of this Agreement or the Ancillary
Agreements to which the Company or any of its Subsidiaries is a party.

 

21



--------------------------------------------------------------------------------

5.6 Capitalization; Subsidiaries.

(a) The authorized Company Common Stock consists of 1,000,000 shares of Company
Common Stock. All of the issued and outstanding shares of Company Common Stock
have been duly authorized and validly issued, are fully paid and non-assessable,
are free of Encumbrances, are not subject to preemptive rights, transfer
restrictions or rights of first refusal created by statute, the certificate of
incorporation or bylaws of the Company or any agreement to which the Company is
a party or is bound, and have been offered, issued and sold by the Company in
compliance with all applicable securities Laws. Except as set forth in
Schedule 5.6(a), (i) no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire from the Company
any Company Common Stock (including the Shares) is authorized or outstanding,
(ii) the Company has no obligation (contingent or otherwise) to issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of Company Common Stock (including
the Shares) any evidence of indebtedness or assets of the Company and (iii) the
Company has no obligation or right (contingent or otherwise) to purchase,
redeem, or otherwise acquire any Company Common Stock (including the Shares) or
any interest therein or to pay any dividend or distribution in respect thereof.
The Company has issued to the Seller, in the aggregate, 500 Shares, which
constitute all of the aggregate issued and outstanding Company Common Stock.

(b) Each Subsidiary of the Company is a corporation or limited liability company
duly incorporated or organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, has all requisite
power and authority to own, operate and lease its properties and assets and to
carry on its business as now being conducted, is duly qualified or licensed to
do business and is in good standing in each jurisdiction in which the ownership,
use, licensing, or leasing of its assets and properties or the conduct or nature
of its business makes such qualification, licensing or admission necessary. All
Subsidiaries and their respective jurisdictions of incorporation or
organization, jurisdictions in which they are qualified or licensed to do
business, authorized capitalization, outstanding shares and any name or names
under which Subsidiaries or any of their respective predecessors have invoiced
account debtors, maintained records concerning its assets or otherwise conducted
business in the last five (5) years are set forth in Schedule 5.6(b). No
Subsidiary is in violation of its articles or certificate of incorporation or
formation, as applicable, or of its bylaws or similar organizational or
constituent documents. Each Subsidiary of the Company has all requisite power
and authority to execute and deliver this Agreement and the Ancillary Agreements
to which such Subsidiary is a party, to perform each of its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. All actions required on the part of such Subsidiary for such
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party have been duly and validly taken. Assuming due
execution and delivery by the Purchaser and Parent, this Agreement and each of
the Ancillary Agreements to which such Subsidiary is a party constitute the
legal, valid and binding obligation of such Subsidiary enforceable against such
Subsidiary in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium, and
other similar laws relating to the enforcement of creditors’ rights generally.

(c) Except as set forth on Schedule 5.6(c), the execution and delivery by
Coffman Disposal of this Agreement and each of the Ancillary Agreements to which
it is a party does not, and the performance and consummation by Coffman Disposal
of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or result in a violation or breach of any of

 

22



--------------------------------------------------------------------------------

the terms, conditions or provisions of Coffman Disposal’s certificate of
formation, operating agreement or other organizational or constituent documents
of the Company, Coffman Disposal or any other Subsidiary of the Company;
(ii) conflict with or result in a violation or breach of, or default under, give
rise to any right of acceleration or termination of, or otherwise require the
consent of any Person pursuant to, any of the terms, conditions or provisions of
any Permit, or of any Company Contract disclosed or required to be disclosed on
Schedule 5.16(a); (iii) result in the creation of any Encumbrance on any of the
assets or properties of the Company, Coffman Disposal or any other Subsidiary of
the Company; or (iv) assuming compliance with the matters referred to on
Schedule 5.5, conflict with or result in a violation or breach of any Laws or
Orders applicable to the Company, Coffman Disposal, any other Subsidiary of the
Company or any of their respective assets or properties.

(d) All of the outstanding capital stock of, or other ownership interests in,
each Subsidiary (collectively, the “Subsidiary Capital Stock”) is owned (or,
following the consummation of the transfer required pursuant to Section 8.1(x),
will be owned) by the Company, directly or indirectly. There are no outstanding
(i) securities of the Company or any Subsidiary convertible into or exchangeable
for shares of capital stock or other ownership interests in any Subsidiary or
(ii) options, preemptive rights or other rights to acquire from the Company or
any Subsidiary, or other obligation of the Company or any Subsidiary to issue,
any capital stock or other ownership interests in, or any securities convertible
into or exchangeable for any capital stock or other ownership interests in, any
Subsidiary. There are no outstanding obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire or retire for value any
outstanding Subsidiary Capital Stock.

5.7 Litigation; Orders

(a) Except as set forth on Schedule 5.7, there is no action, suit, proceeding,
claim, investigation or litigation of any nature, pending or, to the Company’s
Knowledge, threatened against or involving the Company or any Subsidiary or any
of their respective assets or properties or the transactions contemplated by
this Agreement, the Ancillary Agreements to which the Company is a party or any
of the transactions contemplated hereby or thereby for which the Company or any
Subsidiary may be liable or otherwise involving the Company, any Subsidiary or
any of their respective officers, directors, managers or Affiliates, with
respect to or affecting such Person’s operations, products, services, business
practices or financial condition. To the Company’s Knowledge, there is no basis
for any Person to bring a claim related to the foregoing. No matter listed on
Schedule 5.7, if adversely determined, individually or in the aggregate, would
result in a Material Adverse Effect.

(b) Neither the Company nor any of the Subsidiaries are subject to any Order
(i) that is unsatisfied, (ii) that affects the business, operations, assets,
liabilities, condition (financial or other) or results of operation of the
Company or its Subsidiaries, or (iii) that could prevent, delay, or otherwise
interfere with the consummation of the transactions contemplated by this
Agreement.

 

23



--------------------------------------------------------------------------------

5.8 Intellectual Property Rights.

(a) Schedule 5.8(a) sets forth a complete and correct listing of (i) all
(a) United States patents, patent applications, continuations,
continuations-in-part, divisions, reissues, patent disclosures, inventions
(whether or not patentable) and improvements thereto, (b) United States
trademarks, service marks, logos, trade dress and trade names or other
source-identifying designations or devices, (c) United States copyrights, works
of authorship and design rights, whether registered or unregistered, and pending
applications to register the same, (d) Internet domain names and registrations
thereof, and (e) confidential ideas, trade secrets, computer software, including
source code, know-how, works-in-progress, concepts, methods, processes,
inventions, invention disclosures, formulae, reports, data, customer lists,
mailing lists, business plans or other proprietary information (“Intellectual
Property”) owned by the Company or any Subsidiary (the “Company IP”), (ii) all
Contracts under which the Company or any Subsidiary is licensed or otherwise
uses or is permitted to use any Intellectual Property (other than shrink-wrap
licenses of computer software with a total replacement cost of less than $5,000
and licenses of Intellectual Property arising by implication in the ordinary
course of business) and (iii) all Contracts under which the Company or any
Subsidiary licenses or otherwise permits any party to use any Intellectual
Property. Each of the disclosures set forth in Schedule 5.8(a) shall be made
separately with respect to the Company and any Subsidiary. Except as set forth
in Schedule 5.8(a), no Intellectual Property or any rights thereto are necessary
to conduct the business of the Company or any Subsidiary as it has been
conducted, is currently conducted, or is currently proposed to be conducted. All
of the Company IP is subsisting, valid, and enforceable.

(b) Neither the Company nor any Subsidiary, nor the conduct of the business of
the Company or any Subsidiary as it has been conducted, is currently conducted,
or is currently proposed to be conducted, infringes, misappropriates or
otherwise violates the intellectual property rights of any third party and,
except as set forth on Schedule 5.8(b), no Person has asserted any claim of the
foregoing or challenging the ownership, validity, or enforceability of any
Intellectual Property owned, licensed, or used by the Company or any Subsidiary.
Except as set forth in Schedule 5.8(b), neither the Company, nor any Subsidiary,
has received or sent any written notices or other oral or written communications
relating to the foregoing (including any demand letters or offers to license)
and neither the Company, nor any Subsidiary, is aware of any facts indicating a
reasonable possibility of the foregoing. Immediately subsequent to the Closing,
any Intellectual Property owned or used by the Company or any Subsidiary
immediately prior to the Closing will be owned by or available for use by the
Company or such Subsidiary on terms and conditions substantially identical to
those under which the Company or such Subsidiary owned or used the Intellectual
Property immediately prior to the Closing. The Closing hereof shall not
terminate or alter (or give rise to any right to terminate or alter) any
Contract granting rights to any Intellectual Property or give rise to or allow
any third party to exercise any additional right or impose any additional
restriction on the Company or on any Subsidiary under any Contract granting
rights to any Intellectual Property.

(c) Either the Company or a Subsidiary: (i) owns and possesses the entire and
exclusive right, title and interest in and to any Intellectual Property
identified in Schedule 5.8(a) free and clear of any Encumbrances (other than
Permitted Encumbrances); or (ii) has been granted sufficient rights pursuant to
a written Contract set forth in Schedule 5.8(a) in and to any

 

24



--------------------------------------------------------------------------------

Intellectual Property not owned by the Company or a Subsidiary that is necessary
to conduct the business of the Company or any Subsidiary as it has been
conducted, is currently conducted, or is currently proposed to be conducted. All
consultants of the Company who have been retained by the Company to assist with
the development of Company IP have signed written agreements with the Company or
such Subsidiary assigning to the Company or such Subsidiary any Intellectual
Property that they author, create, discover, conceive, or reduce to practice
during the course of their engagement by the Company.

(d) The Company and all Subsidiaries have taken all necessary actions to
maintain and protect the Intellectual Property owned or used by the Company or
any Subsidiary and all other confidential and proprietary information owned or
used by the Company or any Subsidiary, no loss or expiration of any Intellectual
Property owned by the Company or any Subsidiary is pending or, to the Company’s
Knowledge, threatened (except for patents expiring at the end of their statutory
terms and not due to any failure by the Company or any Subsidiary to pay any
maintenance fees), and neither the Company nor any Subsidiary have taken any
action which would reasonably be expected to have a material adverse effect on
their rights in any of the Intellectual Property.

(e) No Public Software (i) forms part of any Company IP; (ii) was or is used in
connection with the development of any Company IP or any products or services
developed or provided by the Company or any Subsidiary, or (iii) was or is
distributed, in whole or in part, in conjunction with any Company IP. For
purposes of this Section 5.8(e), “Public Software” means any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software or similar licensing
or distribution models, including software licensed or distributed under any of
the following licenses or distribution models or licenses or distribution models
similar to any of the following: (A) GNU’s General Public License or
Lesser/Library GPL, (B) Mozilla Public License, (C) Netscape Public License,
(D) Sun Community Source/Industry Standard License, (E) BSD License or
(E) Apache License.

5.9 Financial Statements.

(a) Attached to Schedule 5.9(a) hereto are copies of the Company’s
(i) Historical Audited Financial Statements and (ii) unaudited financial
statements (balance sheet, statement of operations, statement of cash flows and
changes in stockholders’ equity) on a consolidated basis as at, and for the
five-month period ended May 31, 2012 (collectively, the “Company Financial
Statements”). The Company Financial Statements comply in all material respects
as to form with applicable accounting requirements as of their respective dates,
and were prepared from the books and records of the Company and its Subsidiaries
in accordance with generally accepted accounting principles in the United States
(“GAAP”) (except that the unaudited financial statements do not have notes
thereto) applied on a consistent basis throughout the periods indicated and with
each other (except as may be indicated in the notes thereto). The Company
Financial Statements fairly present the consolidated financial condition and
operating results of the Company and its Subsidiaries as of the dates, and for
the periods, indicated therein, subject, in the case of unaudited financial
statements, to normal year-end audit adjustments (which adjustments would not be
material, individually or in the aggregate). The Company maintains a standard
system of accounting established and administered in accordance with GAAP.

 

25



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 5.9(b), the accounts receivable shown on the
unaudited balance sheet as of May 31, 2012 included in the Company Financial
Statements (the “Company Balance Sheet”) and accounts receivable since the date
thereof arose from bona fide transactions in the ordinary course of business and
consistent with past practice and are not subject to discount. Allowances for
doubtful accounts have been prepared in accordance with GAAP consistently
applied with the past practices of the Company. Subject to such reserves, or
with respect to periods subsequent to the date of the Company Balance Sheet (the
“Balance Sheet Date”), reserves in amounts consistent with past practice, such
accounts receivable are uncontested, unconditional obligations of the account
debtors and are not in dispute or subject to any valid defense, offset,
counterclaim or agreement which varies with the terms thereof. Schedule 5.9(b)
contains a complete and accurate list of all accounts receivable of the Company
and its Subsidiaries, which list sets forth the aging of such accounts
receivable. Since the Balance Sheet Date, each of the Company and its
Subsidiaries have continued all receivables and payables production practices in
accordance with the ordinary course of business and consistent with prior period
practice and have not engaged in (A) any practice intended to have the effect of
accelerating to pre-Closing periods collections of receivables that would
otherwise be expected (based on past practice) to be made in post-Closing
periods or (B) any practice intended to have the effect of postponing to
post-Closing periods payments by the Company or any of its Subsidiaries that
would otherwise be expected (based on past practice) to be made in pre-Closing
periods.

(c) Schedule 5.9(c) lists all inventory of the Company and its Subsidiaries as
of the date hereof. All inventory of the Company and its Subsidiaries consists
of quality usable products, subject to reserves set forth in the Company
Financial Statements or on the accounting records of the Company as of the
Closing Date, as the case may be.

(d) All prepayments by the customers of the Company and/or its Subsidiaries for
services to be performed by the Company and/or its Subsidiaries have been
validly received for services currently scheduled or anticipated to be performed
and, to the Company’s Knowledge, no such prepayments are expected to be refunded
or returned.

(e) Schedule 5.9(e) lists the amount of all outstanding Indebtedness as of the
date hereof of the Company or any Subsidiary and the holder thereof.

(f) The Company Financial Statements do not contain any items of a special or
non-recurring nature, except as expressly stated therein.

(g) Except as set forth on Schedule 5.9(g), since the Balance Sheet Date, each
of the Company and its Subsidiaries has continued to pay all accounts and notes
payable in accordance with the ordinary course of business and consistent with
prior period practice (except for payments made pursuant to Section 7.6 hereof).

 

26



--------------------------------------------------------------------------------

(h) The Company and its Subsidiaries have devised and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization and the Company’s policies and procedures, and
(ii) transactions are recorded as necessary (A) to permit preparation of
financial statements in accordance with GAAP or any other criteria applicable to
such statements and (B) to maintain accountability for material assets.

(i) During the periods covered by the Company Financial Statements, neither the
Company nor any Subsidiary has changed its independent accountants or had any
disagreement with such accountants on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure that if
not resolved to the satisfaction of such accountants would have caused such
accountants to make reference to the subject matter of the disagreements in
connection with its report.

5.10 Books and Records. The minute books and stock record books of the Company
and its Subsidiaries have been provided or made available to the Purchaser or
its counsel prior to the execution of this Agreement. The books, records and
accounts of the Company and each Subsidiary (i) are complete and correct in all
material respects, and (ii) have been maintained in accordance with good
business practice.

5.11 Absence of Changes. Since December 31, 2011, there has not been any
occurrence or event which, individually or in the aggregate, has or could be
reasonably expected to have a Material Adverse Effect. Since December 31, 2011,
the Business has been conducted in the ordinary course consistent with past
practice. In addition, without limiting the generality of the foregoing, since
December 31, 2011, other than in connection with the transaction contemplated
hereby or as set forth on Schedule 5.11, neither the Company nor its
Subsidiaries have:

(a) entered into any Contract in connection with any transaction involving an
Acquisition Proposal;

(b) acquired any business or Person, whether by merger, consolidation or
reorganization or by purchase of its assets or equity interests;

(c) entered into any strategic alliance, joint development or joint marketing
Contract;

(d) entered into any transaction with any officer, director, stockholder or
Affiliate or Associate of the Company;

(e) executed or modified any collective bargaining agreement with any labor
organization;

(f) amended, modified, had accelerated or received a notice of default or
termination of or under any Contract;

 

27



--------------------------------------------------------------------------------

(g) been made party to any action, proceeding, claim, investigation or
litigation nor, to the Company’s Knowledge, has any such action, proceeding,
claim, investigation or litigation been threatened by or against the Company or
any of its Subsidiaries;

(h) declared or set aside or paid any dividends on or made any other
distributions (whether in cash, stock or property) in respect of any Company
Common Stock or Subsidiary Capital Stock, or effected or approved any split,
combination or reclassification of any Company Common Stock or Subsidiary
Capital Stock or issued or authorized the issuance of any other securities in
respect of, in lieu of or in substitution for Company Common Stock or Subsidiary
Capital Stock, or repurchased, redeemed or otherwise acquired, directly or
indirectly, any Company Common Stock or Subsidiary Capital Stock;

(i) modified or amended the rights of any holder of any outstanding Company
Common Stock or Subsidiary Capital Stock and there have not been any agreements,
arrangements, plans or understandings with respect to any such modification or
amendment;

(j) amended its organizational documents;

(k) made or agreed to make any transfer, disposition or sale of, waiver or
cancellation of any claims or rights to, license or lease of, or incurrence of
any Encumbrances on, any assets or properties of the Company or its
Subsidiaries;

(l) made or agreed to make payment, discharge or satisfaction, in respect of the
(i) settlement of any pending or threatened litigation or (ii) repayment of
Indebtedness other than in the ordinary course of business and consistent with
past practice;

(m) incurred, assumed or guaranteed any Indebtedness, issued or sold any debt
securities or guaranteed any debt securities of others;

(n) other than as set forth on Schedule 5.18(a), increased the compensation of
any manager, officer, director or similar Person;

(o) made or changed any election in respect of Taxes, adopted or changed any
accounting method in respect of Taxes, entered into any tax allocation
agreement, tax sharing agreement, tax indemnity agreement or closing agreement,
settlement or compromise of any claim or assessment in respect of Taxes, or
consented to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes with any Tax Authority or otherwise;

(p) made any change in accounting policies, principles, methods, practices or
procedures (including, without limitation, for bad debts, contingent liabilities
or otherwise, respecting depreciation or amortization rates or timing of
recognition of income and expense);

(q) canceled or failed to renew any insurance policy, received any notice of
cancellation or termination from any insurance provider or failed to give all
notices and present all claims (if any) under all such policies in a timely
fashion;

 

28



--------------------------------------------------------------------------------

(r) suffered any physical damage, destruction or other casualty loss (whether or
not covered by insurance) affecting any of its respective real or personal
property or equipment individually or in the aggregate in an amount exceeding
$10,000;

(s) revalued any of its assets, including the writing down or off of notes or
accounts receivable, other than in the ordinary course of business and
consistent with past practice;

(t) sold, leased, licensed, abandoned or otherwise disposed of any assets used
in the Business other than for fair consideration in the ordinary course of
business, consistent with past practices; or

(u) entered into or approved any Contract or understanding or acquiesced in
respect of any Contract or understanding, to do, engage in or cause or having
the effect of any of the foregoing.

5.12 No Undisclosed Liabilities. Except as set forth on Schedule 5.12, there are
no Liabilities of, relating to or affecting the Company, any of its
Subsidiaries, or any of their respective assets or properties, other than
(i) current Liabilities incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date and in accordance with the
provisions of this Agreement, (ii) Liabilities which are adequately reflected,
reserved for or disclosed in the Company Balance Sheet (including any notes
thereto), (iii) Seller Expenses and (iv) the Transaction Bonuses. For purposes
of this Agreement, “ordinary course” Liabilities include only Liabilities
incurred in the normal course of the business of the Company and the
Subsidiaries, consistent with past practice and amounts, and other than
delinquent trade payables, do not include Liabilities arising from the breach of
or default under any Company Contract or the violation of any Law, Order or
Permit.

5.13 Taxes.

(a) Except as set forth on Schedule 5.13(a), all Tax Returns required to have
been filed by or with respect to the Company and its Subsidiaries have been duly
and timely filed. All such Tax Returns are true, complete and accurate in all
respects and were prepared in compliance with all applicable Laws. All Taxes
that are shown to be due and payable by the Company and its Subsidiaries for
periods (or portions of periods) covered by the Company Financial Statements,
have been paid or accrued on the balance sheets included in the Company
Financial Statements.

(b) Except as set forth on Schedule 5.13(b), neither the Company nor its
Subsidiaries is currently the beneficiary of any extension of time within which
to file any Tax Return.

(c) The Company and its Subsidiaries have withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, creditor, independent contractor, stockholder or other third party.

 

29



--------------------------------------------------------------------------------

(d) No written claim has ever been made by a Tax Authority in a jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns that the
Company or any of its Subsidiaries is or may be subject to taxation by that
jurisdiction. The Company and its Subsidiaries do not expect or have Knowledge
of any actions by any Tax Authority in connection with assessing additional
Taxes against or in respect of it for any past period. Except as set forth on
Schedule 5.13(d), there is no dispute or claim concerning any Tax Liability of
the Company either (i) pending, or to the Company’s Knowledge, threatened by any
Tax Authority or (ii) of which the Company is otherwise aware. There are no
Encumbrances for Taxes upon the assets or properties of the Company or its
Subsidiaries other than Permitted Encumbrances. No audit or other proceedings by
any Tax Authority are pending or, to the Company’s Knowledge, threatened with
respect to any Taxes due from or with respect to the Company or any Subsidiary.

(e) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
that include or are treated as including, the Company or any Subsidiary or with
respect to any Tax assessment or deficiency affecting the Company or any
Subsidiary.

(f) Except as set forth on Schedule 5.13(f), neither the Company nor any of its
Subsidiaries has received from any foreign, federal, state or local Tax
Authority (including jurisdictions where the Company or its Subsidiaries have
not filed Tax Returns) any (i) notice indicating an intent to open an audit or
other review, (ii) request for information related to Tax matters, or
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any Tax Authority against the Company or any
of its Subsidiaries.

(g) Except as set forth on Schedule 5.13(g), neither the Company nor any of its
Subsidiaries has any Liability for the Taxes of any other Person (i) under
Section 1.1502-6 of the Treasury regulations (or any similar provision of Law),
(ii) as a transferee or successor, or (iii) by contract or otherwise.

(h) Except as set forth on Schedule 5.13(h), neither the Company nor any
Subsidiary has agreed to make or is required to make any adjustment under
Section 481 of the Internal Revenue Code of 1986, as amended (the “Code”).

(i) Neither the Company nor any Subsidiary is a party to or bound by any
obligations under any tax sharing, tax allocation, tax indemnity or similar
agreement or arrangement.

(j) Except as set forth on Schedule 5.13(j), neither the Company nor any
Subsidiary was included or is includable in the Tax Return of any affiliated,
consolidated, combined, unitary or similar group of corporations (other than a
group the common parent of which is the Company).

(k) Neither the Company nor any of its Subsidiaries is a party to any agreement,
contract, arrangement or plan that has resulted or could result, separately or
in the aggregate, in the payment of (i) any “excess parachute payment” within
the meaning of Code

 

30



--------------------------------------------------------------------------------

Section 280G (or any corresponding provision of state, local or foreign Tax Law)
and (ii) any amount that will not be fully deductible as a result of Code
Section 162(m) (or any corresponding provision of state, local or foreign Tax
Law).

(l) Neither the Company nor any of its Subsidiaries has been a United States
real property holding corporation within the meaning of Code
Section 897(c)(1)(A)(ii).

(m) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code Section 355 or Code Section 361.

(n) Neither the Company nor any of its Subsidiaries has participated, within the
meaning of Treasury Regulation Section 1.6011, in (i) any “reportable
transaction” or “listed transaction” within the meaning of Code Section 6011 and
the Treasury Regulations thereunder, (ii) any “confidential corporate tax
shelter” within the meaning of Code Section 6111 and the Treasury Regulations
thereunder, or (iii) any “potentially abusive tax shelter” within the meaning of
Code Section 6112 and the Treasury Regulations thereunder. The Company and each
of its Subsidiaries has disclosed on its Tax Returns all positions taken therein
that could give rise to a substantial understatement of Tax within the meaning
of Code Section 6662 (or any similar Law).

(o) No property of the Company or any Subsidiary is property that the Company or
such Subsidiary is or will be required to treat as being owned by another Person
under the provisions of Section 168(f)(8) of the Code (as in effect prior to
amendment by the Tax Report Act of 1986) or is “tax-exempt use property” within
the meaning of Section 168(h) of the Code.

(p) There are no requests for rulings in respect of any Taxes pending between
the Company or any Subsidiaries and any Tax Authority.

(q) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
the taxable period (or portion thereof) ending after the Closing Date as a
result of any:

(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date, except as provided in Schedule 5.13(q)(i);

(ii) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local or foreign income Tax Law) executed on or
prior to the Closing Date;

(iii) intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign income Tax Law);

 

31



--------------------------------------------------------------------------------

(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or

(v) prepaid amount received on or prior to the Closing Date.

(r) Schedule 5.13(r) lists all federal, state, local, and foreign income Tax
Returns filed with respect to the Company or its Subsidiaries for taxable
periods ended on or after January 1, 2006, indicates those Tax Returns that have
been audited, indicates those Tax Returns that currently are the subject of
audit, indicates all jurisdictions to which any Tax is properly payable by the
Company or any of its Subsidiaries, and indicates all jurisdictions where each
of the Company and its Subsidiaries was required to file a Tax Return. The
Company has delivered to the Purchaser correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company or any of its Subsidiaries filed or
received since January 1, 2006.

(s) Except as set forth on Schedule 5.13(s), the unpaid Taxes of the Company and
its Subsidiaries (i) did not, as of May 31, 2012, exceed the reserve for Tax
Liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Company Balance Sheet (rather than in any notes thereto) and (B) do not exceed
that reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company and its Subsidiaries
in filing their Tax Returns. Since the date of the Company Balance Sheet,
neither the Company nor any of its Subsidiaries have incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
outside the ordinary course of business consistent with past custom and
practice, excluding for this purpose any transaction contemplated by this
Agreement.

(t) The Company (and any predecessor of the Company) has been a validly electing
S corporation within the meaning of Code §§1361 and 1362 at all times during its
existence and the Company will be an S corporation up to and including the day
before the Closing Date.

(u) Schedule 5.13(u) identifies each Subsidiary of the Company that is a
“qualified subchapter S subsidiary” within the meaning of Code §1361(b)(3)(B).
Each such Subsidiary so identified has been a qualified subchapter S subsidiary
at all times since the date shown on such schedule up to and including the day
before the Closing Date.

(v) Neither the Company nor any of its Subsidiaries shall be liable for any Tax
under Code §1374 in connection with the deemed sale of the Company’s assets
(including the assets of any qualified subchapter S subsidiary) caused by the
§338(h)(10) election. Neither the Company nor any qualified subchapter S
subsidiary of the Company has, in the past 10 years, (A) acquired assets from
another corporation in a transaction in which the Company’s Tax basis for the
acquired assets was determined, in whole or in part, by reference to the Tax
basis of the acquired assets (or any other property) in the hands of the
transferor, or (B) acquired the stock of any corporation that is a qualified
subchapter S subsidiary.

 

32



--------------------------------------------------------------------------------

5.14 Benefit Plans; ERISA.

(a) Schedule 5.14(a) lists, with respect to the Company, any Subsidiary of the
Company and any trade or business (whether or not incorporated) which is treated
as a single employer with the Company (each, an “ERISA Affiliate”) within the
meaning of Section 414(b), (c), (m) or (o) of the Code, (i) all employee benefit
plans (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), (ii) each loan to any employee, officer or
director and any equity option, equity purchase, phantom equity, equity
appreciation right, supplemental retirement, severance, sabbatical, medical,
dental, vision care, disability, employee relocation, cafeteria benefit (Code
Section 125) or dependent care (Code Section 129), life insurance or accident
insurance plans, programs or arrangements, (iii) all bonus, pension, profit
sharing, savings, deferred compensation or incentive plans, programs or
arrangements, (iv) other fringe or employee benefit plans, programs or
arrangements that apply to senior management of the Company or any Subsidiary
and that do not generally apply to all employees, and (v) any current or former
employment or executive compensation or severance agreements, written or
otherwise, as to which unsatisfied obligations of the Company of at least $2,000
remain for the benefit of, or relating to, any present or former employee,
consultant or director of the Company or any Subsidiary (each, a “Benefit
Plan”). With respect to each Benefit Plan, the Company has delivered or made
available to the Purchaser a true, complete and correct copy of (i) such Benefit
Plan (or, if not written, a written summary of its material terms) and the most
recent summary plan description, if any, related to such Benefit Plan, (ii) each
trust agreement or other funding arrangement relating to such Benefit Plan, if
any, (iii) the most recent annual report (Form 5500) filed with the Internal
Revenue Service (“IRS”) with respect to such Benefit Plan (and, if the most
recent annual report is a Form 5500-R, the most recent Form 5500-C filed with
respect to such Benefit Plan), if such report is required with respect to such
Benefit Plan, (iv) the most recent actuarial report or financial statement
relating to such Benefit Plan, if such report or statement is required with
respect to such Benefit Plan and (v) the most recent determination letter, if
any, issued by the IRS with respect to such Benefit Plan and any pending request
for such a determination letter.

(b) Each Benefit Plan has been administered in all respects in accordance with
its terms and all applicable Laws, including ERISA and the Code, and
contributions required to be made under the terms of any of the Benefit Plans as
of the date of this Agreement have been timely made or, if not yet due, have
been properly reflected on the Company Financial Statements to the extent
required. With respect to the Benefit Plans, no event has occurred and, to the
Company’s Knowledge, there exists no condition or set of circumstances in
connection with which the Company or any Subsidiary could be subject to any
Liability (other than for routine benefit Liabilities) under the terms of, or
with respect to, such Benefit Plans under ERISA, the Code or any other
applicable Law.

(c) No Benefit Plan is a “multiemployer pension plan” (as defined in
Section 3(37) of ERISA) or other pension plan subject to Title IV or Part 3 of
Title I of ERISA or Section 412 of the Code and neither the Company, any
Subsidiary nor any ERISA Affiliate has sponsored or contributed to or been
required to contribute to a multiemployer pension plan or other pension plan
subject to Title IV of ERISA. No Liability under Title IV of ERISA has been
incurred by the Company, any Subsidiary or any ERISA Affiliate that has not been
satisfied in

 

33



--------------------------------------------------------------------------------

full, and no condition exists that presents a risk to the Company or any
Subsidiary of incurring or being subject (whether primarily, jointly or
secondarily) to any Liability thereunder. None of the assets of the Company or
any Subsidiary is, or may reasonably be expected to become, the subject of any
Encumbrance arising under ERISA or Section 412(n) of the Code.

(d) With respect to each Benefit Plan that is subject to Title IV or Part 3 of
Title I of ERISA or Section 412 of the Code, (i) no reportable event (within the
meaning of Section 4043 of ERISA, other than an event that is not required to be
reported before or within 30 days of such event) has occurred or is expected to
occur, (ii) there was not an accumulated funding deficiency (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, as
of the most recently ended plan year of such Benefit Plan, and (iii) there is no
“unfunded benefit liability” (within the meaning of Section 4001(a)(18) of
ERISA).

(e) Neither the execution of this Agreement nor the consummation of any of the
transactions contemplated hereby (whether alone or upon the occurrence of any
additional or further acts or events) will (i) result in any Liability (with
respect to accrued benefits, separation or severance pay, unemployment pay or
otherwise) on the part of the Company or the Purchaser, or any of their
respective Subsidiaries to any Benefit Plan, or to any present or former
employee, director, officer, stockholder, contractor or consultant of the
Company or any of its Subsidiaries, or any of its dependents, (ii) result in any
such Liability that would constitute “parachute payments” as defined in
Section 280G of the Code or would require the payment of an excise tax under
Section 4999 of the Code, (iii) be a trigger event under any Benefit Plan that
will result in any payment (whether of severance pay or otherwise) becoming due
to any such present or former employee, officer, director, stockholder,
contractor, or consultant, or any of their dependents, or (iv) accelerate the
time of payment or vesting, or increase the amount, of any compensation
theretofore or thereafter due or granted to any employee, officer, director,
stockholder, contractor, or consultant of the Company, any Subsidiary or any of
their dependents.

(f) Except as set forth on Schedule 5.14(f), all reports relating to each
Benefit Plan required to be filed with any Governmental Authority have been
timely filed, and all reports and information relating to each Benefit Plan
required to be disclosed or provided to participants or their beneficiaries have
been timely disclosed or provided. To the Company’s Knowledge, no “fiduciary”
(as defined in Section 3(21) of ERISA) of any Benefit Plan has committed a
breach of any responsibility or obligation imposed upon fiduciaries under Title
I of ERISA with respect to such Benefit Plan.

(g) Except for routine claims for benefits arising in the ordinary course with
respect to any Benefit Plan, there are no claims, actions, suits, proceedings,
investigations or hearings pending or, to the Company’s Knowledge, threatened
with respect to any Benefit Plan or any fiduciary or assets thereof.

(h) Each “employee welfare benefit plan” (as defined in Section 3(1) of ERISA)
which is a group health plan (within the meaning of Section 5000(b)(1) of the
Code) complies in all material respects with and has been maintained and
operated in all material respects in accordance with each of the requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

34



--------------------------------------------------------------------------------

(i) Neither the Company nor any of its Subsidiaries has any Liability under any
“employee benefit plan” (as defined in Section 3(3) of ERISA), Benefit Plan or
other employee benefit plan, program or arrangement, including any retirement or
deferred compensation plan, profit sharing plan, unemployment compensation plan,
for any current or former employee or director (or equivalent) that does not
constitute an employee benefit plan (as defined in Section 3(3) of ERISA), in or
to which any of their respective ERISA Affiliates presently participates, is a
party or contributes.

(j) No Benefit Plan or any trust created under one of the Benefit Plans or any
trustee, administrator or sponsor thereof, has engaged in a “prohibited
transaction” as that term is defined in Section 4975(c)(1) of the Code, which
could subject the Benefit Plan, or sponsor thereof to the Tax or penalty on
prohibited transactions imposed by said Section 4975.

(k) No contributions pursuant to the Benefit Plans have been made in such
amounts as would violate Section 404 of the Code.

(l) The Company has in force, and has had in force, sufficient bonding for every
fiduciary who is or has been required to be bonded with respect to the Benefit
Plans. No Benefit Plan or any related trust or other funding medium thereunder
or, to the Company’s Knowledge, any fiduciary thereof has been the subject of an
audit, investigation or examination by a Governmental or quasi-Governmental
Authority.

(m) No Benefit Plan is or has been funded by, associated with, or related to a
“voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code, a “welfare benefit fund” within the meaning of
Section 419 of the Code, a “qualified asset account” within the meaning of
Section 419A of the Code or a “multiple employer welfare arrangement” within the
meaning of Section 3(40) of ERISA.

(n) No condition, agreement or Employee Benefit Plan provision limits the right
of the Company or any Subsidiary to amend, cut back or terminate any benefit
Plan (except to the extent such limitation arises under ERISA or the Code)
without further liability to the Company or any Subsidiary.

(o) No employer securities, employer real property or other employer property is
included in the assets of any Employee Benefit Plan.

(p) Neither the Company nor any Subsidiary has participated in any voluntary
compliance or self-correction program established by the IRS under the Employee
Plans Compliance Resolution System, or entered into a closing agreement with the
IRS with respect to the form or operation of any Employee Benefit Plan.

(q) Except as otherwise disclosed on Schedule 5.14(q), neither the Company nor
any Subsidiary has granted, or is a party to any Contract that grants, any
compensation, equity award or bonus that could be deemed deferred compensation
within the meaning of

 

35



--------------------------------------------------------------------------------

Section 409A of the Code, and neither the Company nor any Subsidiary has any
Liability to make any payments or issue any equity award or bonus that could be
deemed deferred compensation within the meaning of Section 409A of the Code
other than as disclosed. To the extent the Company has disclosed on Schedule
5.14(q) any Contract that grants compensation, equity award or bonus that could
be deemed deferred compensation within the meaning of Section 409A of the Code,
such Contract has been amended to comply with the requirements of Section 409A
of the Code and is in full compliance with the requirements of Section 409A of
the Code in its operation.

(r) Section 162(m) of the Code does not limit the deduction for employee
remuneration for the Company or any Subsidiary.

5.15 Assets.

(a) The Company and its Subsidiaries have good and valid title to, or in the
case of leased property and assets have a valid leasehold interest in, all
property and assets (whether real, personal, tangible or intangible) reflected
on the Company Balance Sheet or acquired after the Balance Sheet Date, except
for properties and assets sold since the Balance Sheet Date in the ordinary
course of business. None of such property or assets is subject to any
Encumbrance other than Permitted Encumbrances. Schedule 5.15(a) sets forth a
true, correct and complete list of all motor vehicles or similarly titled items
of tangible personal property owned by the Company or any Subsidiary, the
vehicle identification number or similar registration number thereof and the
jurisdiction of registration. Except for motor vehicles, all of the tangible
assets and properties of the Company and its Subsidiaries are located on the
Property.

(b) The buildings, pipelines, structures, equipment and other assets owned or
leased by the Company and its Subsidiaries are generally suitable for the uses
for which they are intended, are structurally sound and in good operating
condition and repair (including, without limitation, with respect to the
performance of reasonable preventative maintenance), and, to the Company’s
Knowledge, are free of defects that would impact the continued use thereof by
the Company and its Subsidiaries following the Closing Date in the conduct of
normal operations. No Person other than the Company owns any equipment or other
tangible assets or properties situated on the premises of the Company or
necessary to the operation of the Business, except for leased items disclosed on
Schedule 5.15(b).

(c) Neither the Company nor any of its Subsidiaries own any real property except
as set forth on Schedule 5.15(c) (the “Owned Real Property”). There are no
outstanding leases or options or rights of first refusal to purchase or lease
any parcel of the Owned Real Property. No part of such Owned Real Property is
taxed together with any real estate that is not part of the Owned Real Property.
Each parcel of Owned Real Property is (i) in material compliance with all Laws,
including the Americans with Disabilities Act and any building, fire, land use,
occupancy, safety, setback or zoning Laws, (ii) not burdened by any covenant,
easement, encroachment, restrictive covenant, right-of-way or servitude, other
than those specifically referenced in title policies listed on Schedule 5.15(c)
(true and correct copies of which have been provided to the Purchaser), and
(iii) not subject to any condemnation, eminent domain or similar action or
proceeding. All facilities, buildings and other improvements on the

 

36



--------------------------------------------------------------------------------

Owned Real Property (if any) are supplied with utilities and other services
necessary for the operation thereof in the ordinary course of business of the
Company or such Subsidiaries, including gas, electricity, water and telephone,
all of which utilities are adequate for the operation of the business conducted
thereon. The Company and its Subsidiaries enjoy peaceful and undisturbed
possession of all their respective Owned Real Property.

(d) Schedule 5.15(d) sets forth (i) a true, correct and complete list of all
real property leased, subleased or licensed to the Company or any Subsidiary
(collectively, the “Leased Real Property”), (ii) the address of each parcel of
Leased Real Property, and (iii) as to each parcel of Leased Real Property, the
name and address of the parties to each lease, the expiration date of each such
lease, the monthly rent as of the date hereof paid under each such lease, and
any additional rent currently payable under each such lease. A true and correct
copy of each lease has been provided to the Purchaser. Use of the Leased Real
Property for the various purposes for which it is presently being used is
permitted as of right under applicable zoning laws and is not subject to a
“permitted non-conforming” use or structure classification. The Leased Real
Property is supplied with utilities and other services necessary for the
operation thereof in the ordinary course of business of the Company or such
Subsidiaries. Each parcel of Leased Real Property abuts on and has direct
vehicular access to an improved public road or access to an improved public road
via a permanent, irrevocable appurtenant easement improved with a road
benefiting the parcel of Leased Real Property. Neither the Company nor any
Subsidiary has granted any Person the right to use or occupy any portion of any
parcel of Leased Real Property or has received notice of any claim of any Person
to the contrary.

(e) The assets, properties and rights of the Company and the Subsidiaries
constitute all of the assets, properties and rights which are used in the
operation of the Business and that are necessary or required for the conduct of
the Business as currently conducted or as currently contemplated to be conducted
in the future.

5.16 Contracts.

(a) Schedule 5.16(a) sets forth a list of all agreements, leases, licenses,
contracts or other commitments of any nature, whether written or oral
(“Contracts”), to which the Company or any of its Subsidiaries is a party or by
which it is bound (the “Company Contracts”), that fall within any of the
following categories of Contracts:

(i) each Contract requiring the purchase of materials, supplies, goods,
services, equipment or other assets that provides for either (A) annual payments
by the Company and its Subsidiaries of $10,000 or (B) aggregate payments by the
Company and its Subsidiaries of $25,000;

(ii) each Contract providing for the provision or the sale by the Company or any
Subsidiary of any services, goods, or other assets that provides for either
(A) annual payments to the Company and the Subsidiaries of $10,000 or more or
(B) aggregate payments to the Company and the Subsidiaries of $25,000 or more;

(iii) any requirements Contract;

 

37



--------------------------------------------------------------------------------

(iv) each Contract relating to the acquisition or disposition of any business
entered into during the twelve (12) month period preceding the date hereof;

(v) each Contract which does not expire, or which may be extended without
amendment so as not to expire, before one (1) year from the date of this
Agreement;

(vi) all employment and consulting Contracts, employee benefit, bonus, pension,
profit-sharing, stock option, stock purchase and similar plans and arrangements;

(vii) any collective bargaining Contract or other Contract with labor unions;

(viii) except as disclosed pursuant to clause (vi) above, each Contract with any
equityholder, officer or manager of the Company or any of its Subsidiaries, or
any Affiliate or, to the Company’s Knowledge, Associate of such Persons;

(ix) any license of Intellectual Property to or from the Company or any of its
Subsidiaries, other than commercially available off-the-shelf, shrink-wrap or
click-wrap licenses;

(x) any trust indenture, mortgage, promissory note, loan Contract or other
Contract for the borrowing of money by the Company or any of its Subsidiaries,
any currency exchange, commodities or other hedging arrangement or any leasing
transaction of the type required to be capitalized in accordance with GAAP;

(xi) any Contract that limits, or purports to limit, the ability of the Company
or any Subsidiary to compete in any line of business or with any Person or in
any area, that restricts the right of the Company or any Subsidiary to sell to
or purchase goods or services from any Person or to hire or attempt to hire any
Person or that grants to the other party or any third Person “most favored
nation” status or any special discount rights;

(xii) any lease or other Contract relating to Property;

(xiii) any lease of personal property providing for annual rentals of $10,000 or
more;

(xiv) any confidentiality, secrecy or non-disclosure Contract;

(xv) except as disclosed pursuant to clause (vi) above, any sales representative
or agency Contract;

(xvi) any Contract that results in any Person holding a power of attorney that
relates to the Company, any of its Subsidiaries or their respective assets or
properties;

 

38



--------------------------------------------------------------------------------

(xvii) any joint venture or partnership, merger, asset or stock purchase or
divestiture Contract not otherwise covered by clause (iv) above which includes
Liabilities of the Company which have not expired as of the date hereof;

(xviii) any Contract to indemnify, hold harmless or defend any other Person with
respect to any assertion of personal injury, damage to property or Intellectual
Property rights infringement, misappropriation or violation or warranting the
lack thereof, other than indemnification provisions contained in customary
purchase orders/purchase agreements/product licenses arising in the ordinary
course of business and consistent with past practice; and

(xix) any other Contract, whether or not made in the ordinary course of
business, (A) that involves a future or potential liability or receivable, as
the case may be, in excess of $10,000 on an annual basis or in excess of $10,000
over the current Contract term, (B) that has a term greater than one (1) year
and cannot be cancelled by the Company or its applicable Subsidiary without
penalty or further payment and without more than thirty (30) calendar days’
notice, (C) the loss or termination of which would reasonably be expected to
have a Material Adverse Effect or (D) that is otherwise material to the
Business, operations, financial conditions or results of operations of the
Company and its Subsidiaries, taken as a whole.

(b) Except as set forth on Schedule 5.16(b), each of the Company Contracts is a
legal, valid, binding and enforceable obligation of the Company or its relevant
Subsidiary and is in full force and effect, unamended, and there exists no
default or event of default or event, occurrence, condition or act, with respect
to the Company, its relevant Subsidiary or, to the Company’s Knowledge, with
respect to the other contracting party or otherwise, that, with or without the
giving of notice, the lapse of the time or the happening of any other event or
condition, constitutes a default or breach by such Person thereunder or would
reasonably be expected to (a) become a default or event of default under or
breach or violation of any of the Company Contracts or (b) result in the loss or
expiration of any right or option by the Company or any of its Subsidiaries (or
the gain thereof by any third party) under any of the Company Contracts. True,
correct and complete copies of all of the Company Contracts (including any
amendments thereto) have been delivered to the Purchaser.

(c) Neither the Company nor any of its Subsidiaries is a party to or bound by
any Contract that (i) automatically terminates or allows termination by the
other party thereto upon consummation of the transactions contemplated by this
Agreement or (ii) requires the transfer of mask works or other Company or IP
upon consummation of the transactions contemplated by this Agreement.

5.17 Insurance. Schedule 5.17 lists all insurance policies, fidelity bonds and
other forms of insurance maintained by or which cover the assets, properties,
officers, directors, employees or agents of the Company or any Subsidiary,
including a complete and accurate summary of any self-insurance coverage
provided by or for the benefit of the Company or any Subsidiary. Such policies
(i) are in full force and effect, (ii) are in amounts and have coverages that
are reasonable and customary for companies engaged in similar businesses and
operations

 

39



--------------------------------------------------------------------------------

and having similar assets and properties as that of the Company and the
Subsidiaries and (iii) are in amounts and have coverages as required by any of
the Company Contracts and applicable Law. There is no default under any such
policies and no event has occurred, including the failure by the Company or any
of the Subsidiaries to give any notice or information or present a claim in a
timely fashion or the delivery of any inaccurate or erroneous notice or
information, which limits or impairs the rights of the Company or any Subsidiary
under any of the insurance policies. Except as set forth on Schedule 5.17, all
premiums due with respect to such policies have been paid, and excluding
insurance policies that have expired and been replaced in the ordinary course of
business, no insurance policy held by the Company or any of its Subsidiaries or
applicable to their respective business, assets or employees has been canceled
within the two (2) years prior to the date hereof. Neither the Company nor any
Subsidiary has received (i) any notice of cancellation of any such policy,
refusal or denial of coverage, increase of premiums or failure to renew
thereunder, (ii) any notice that any issuer of any such policy has filed for
protection under applicable bankruptcy laws or is otherwise in the process of
liquidating or has been liquidated, or (iii) any other indication that any such
policy is no longer in full force or effect or that the issuer thereof is no
longer willing or able to perform its obligations thereunder. Except as set
forth on Schedule 5.17, no letters of credit have been posted and no cash has
been restricted to support any reserves for insurance.

5.18 Labor Matters

(a) Schedule 5.18(a) contains a complete list of the names of all Persons who
are employees or independent contractors of the Company or any Subsidiary as of
the date hereof, specifying (i) with respect to each hourly employee, the title
and rate of hourly pay as of January 1, 2012 and the date of this Agreement;
(ii) with respect to each salaried employee, the title, rate of salary and
commission or bonus structure as of January 1, 2012 and the date of this
Agreement; and (iii) with respect to each independent contractor, a description
of the services performed and the compensation arrangement as of January 1, 2012
and the date of this Agreement; and (iv) with respect to each Person listed
(A) the date of hire or engagement, (B) a list of all agreements affecting such
Person’s employment or engagement, including a description of any additional
material compensation arrangements not covered in clauses (i) through (iii),
(C) if an employee, (1) whether the employee is classified as exempt or
non-exempt under any of the following: the Fair Labor Standards Act, wage orders
issued by the Industrial Welfare Commission, and any other applicable wage and
hour Law, (2) whether or not such employee is absent for any reason such as
lay-off, leave of absence or workers’ compensation and, if so, the date such
absence began and the anticipated date of return and (3) the state or province
in which such Person is employed. Schedule 5.18(a) also lists all employees of
the Company or any of its Subsidiaries in the United States who are not citizens
or permanent residents of the United States, together with a listing of each
such employee’s work authorization status and work authorization expiration
date.

(b) The Company and the Subsidiaries are in compliance with all currently
applicable Laws respecting labor relations, employment and employment practices,
terms and conditions of employment and wages and hours, and are not engaged in
any unfair labor practice. Except as set forth on Schedule 5.18(b):

(i) there is no unfair labor practice complaint pending or, to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary before
the National Labor Relations Board or any similar state or Foreign Governmental
Authority;

 

40



--------------------------------------------------------------------------------

(ii) neither the Company nor any of its Subsidiaries is involved or, to the
Company’s Knowledge, threatened with any organizing efforts, labor dispute,
arbitration, lawsuit or administrative proceeding relating to labor matters
involving the employees of the Company or any Subsidiary (including occupational
safety and health standards);

(iii) no present or former employee of the Company or any Subsidiary has
provided notice to the Company or such Subsidiary of or, to the Company’s
Knowledge, threatened to file any claim against the Company or any Subsidiary
(whether under applicable Law, employment agreement or otherwise) on account of
or for (A) overtime pay, (B) wages or salary, (C) vacation time or pay in lieu
of vacation time off or (D) any violation of any Law relating to wages or work
hours, including but not limited to Fair Labor Standards Act and wage orders
issued by the Industrial Welfare Commission; and

(iv) no Person (including any Governmental Authority) has given written notice
to the Company or any Subsidiary of or, to the Company’s Knowledge, threatened
to file any claim against the Company or any Subsidiary under or arising out of
any Laws relating to employer-employee relationships, labor relations, employee
entitlements, discrimination in employment or employment practices, immigration
or plant closings.

(c) In accordance with applicable Law, each Person performing services for the
Company or any Subsidiary is, and has been since January 1, 2006, (i) authorized
to work in the country in which the Person performs such services and for the
entity by which they are employed, (ii) properly classified as an employee or
independent contractor, (iii) if an employee, properly classified as an exempt
or non-exempt employee under the Fair Labor Standards Act or other applicable
wage and hour Law, including but not limited to wage orders issued by the
Industrial Welfare Commission, (iv) paid all wages (including any required
minimum wages and overtime pay), benefits and other compensation for all
services performed by such Person, and (v) if a U.S. employee, accurately
completed all proper employment verification and authorization documentation,
including but not limited to Form I-9 for all employees and Public Access Files
for H-1B visaholders, including proper maintenance of such documentation during
employment and post-termination, as required by U.S. law.

(d) Neither the Company nor any of its Subsidiaries is subject to any collective
bargaining agreement, labor contract or similar agreement with any labor union,
trade union, works counsel or other employee representative.

(e) To the Company’s Knowledge, no former employee of the Company or any of its
Subsidiaries has violated the terms of any confidentiality, non-solicitation,
non-competition or other similar agreement with the Company or any of its
Subsidiaries.

(f) There have not been any facility closings, mass layoffs or other
terminations at the Company or any Subsidiary that would create any obligations
upon or liabilities for the Company or such Subsidiary under the Worker
Adjustment and Retraining Notification Act or similar Laws.

 

41



--------------------------------------------------------------------------------

5.19 Environmental Matters.

(a) Except for any Property, the Company, including any of the Company’s parent,
Affiliates, Subsidiaries, or other related organizations, does not currently
own, operate, lease or control any real property.

(b) Schedule 5.19(b) sets forth a true and complete list of any Other Property.

(c) With respect to any Property, or any Other Property, neither the Company,
any of its Subsidiaries, nor, to the Company’s Knowledge, any prior owner or
operator, has incurred in the past, or is now subject to, any Environmental
Liabilities.

(d) With respect to each Property, the Company and/or its Subsidiaries have
obtained, possess, and are, and at all times have been, in compliance with all
Environmental Permits, including, without limitation, all conditions thereof.

(e) Except as set forth on Schedule 5.19(e), each Property is and at all times
has been in compliance with all Environmental Laws.

(f) There are no Encumbrances, defaults, equitable interests, covenants, deed
restrictions, notice or registration requirements, or other limitations
applicable to any Property, based upon or arising from any Environmental Laws.

(g) There are no UST’s located in, at, on or under any Property other than the
UST’s identified on Schedule 5.19(g); and each of those UST’s is in compliance
with all Environmental Laws.

(h) There is no Property at which Pollutants have been or are being Released,
other than the locations identified on Schedule 5.19(h), and each of those
locations is currently in compliance with all Environmental Laws.

(i) There are no PCB’s, lead paint, asbestos (of any type or form), or
materials, articles or products containing PCB’s, lead paint or asbestos,
located in, at, on, under, a part of, involving or otherwise related to any
Property (including, without limitation, any building, structure, or other
improvement that is a part of any Property).

(j) No on-site sources of water for human consumption or other human contact in,
at or on the Property, and no subsurface waters under any Property, contain a
Pollutant at a level exceeding human health standards established or recommended
in Environmental Laws.

(k) Except as set forth on Schedule 5.19(k), there has been no exposure of any
Person or property to any Pollutant in connection with the Property or the
Business that could reasonably be expected to form the basis for any
Environmental Liabilities or any Claim for other damages or compensation.

 

42



--------------------------------------------------------------------------------

(l) Prior to the date of this Agreement, the Company has delivered to the
Purchaser true, correct and complete copies of all environmental reports,
assessments, audit reports, and studies and all correspondence in its possession
or, to the Company’s Knowledge, in existence, with regard to the Property and in
connection with the Business (the “Environmental Reports”).

5.20 Banks and Brokerage Accounts. Schedule 5.20 sets forth (a) a true and
complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company or any
of its Subsidiaries has an account or safe deposit box or maintains a banking,
custodial, trading or other similar relationship, and (b) a true and complete
list and description of each such account, box and relationship, indicating in
each case the account number and the names of the respective officers,
employees, agents or other similar representatives of the Company or any of its
Subsidiaries having signatory power with respect thereto.

5.21 Directors & Officers. Schedule 5.21 lists all officers, directors and
managers of the Company and each of its Subsidiaries, as applicable. Except as
set forth on Schedule 5.21, to the Company’s Knowledge, no officer or managerial
employee of the Company or any of its Subsidiaries intends to terminate his or
her employment with such Person within twelve (12) months following the Closing,
except as otherwise required by this Agreement.

5.22 Interests of Related Parties.

(a) Except as disclosed on Schedule 5.22(a), no officer, director, manager or
Affiliate of the Company: (i) to the Company’s Knowledge, owns or has owned,
directly or indirectly, any equity or other financial or voting interest in any
competitor, supplier, licensor, lessor, independent contractor or customer of
the Company or any Subsidiary; (ii) to the Company’s Knowledge, owns or has
owned, directly or indirectly, or has or has had any interest in any property
(real or personal, tangible or intangible) used in the Business of the Company
or any Subsidiary; or (iii) is a party to any Contract or transaction with the
Company or any Subsidiary.

(b) Except as disclosed on Schedule 5.22(b), there are no outstanding notes
payable to, accounts receivable from or advances by the Company or any
Subsidiary to or from any officer, director, manager, Affiliate or, to the
Company’s Knowledge, Associate in connection with their respective businesses or
assets, and neither the Company nor any of its Subsidiaries is otherwise a
debtor or creditor of, or has any liability or other obligation of any nature
to, any such Person other than compensation and benefits to employees and
directors and travel and expense advances in the ordinary course of business.

5.23 Customers and Suppliers. Schedule 5.23 lists the names and addresses of the
Company’s and its Subsidiaries’, on a consolidated basis, twenty (20) largest
customers and twenty (20) largest suppliers (measured in each case by dollar
volume of purchases or sales during the years ended December 31, 2010 and
December 31, 2011, and the five-months ended

 

43



--------------------------------------------------------------------------------

May 31, 2012) and the dollar amount of purchases or sales which each listed
customer or supplier represented during such fiscal year. No customer or
supplier so listed has indicated within the past twelve (12) months that it will
stop or decrease the rate of its transactions, or otherwise change its business
relationship, with the Company or its Subsidiaries. To the Company’s Knowledge,
(i) no fact, occurrence, situation or circumstance exists with respect to any
supplier, independent contractor or customer of the Company or any Subsidiary
that would have a Material Adverse Effect, and (ii) no fact, occurrence,
situation or circumstance exists that would materially and adversely affect, and
the purchase of the Shares by the Purchaser will not materially and adversely
affect, the relationship of the Company or any Subsidiary with any supplier or
customer listed on Schedule 5.23. Neither the Company nor any of the
Subsidiaries has offered to any Person, and, to the Company’s Knowledge, no
Person is entitled to claim, any cash discount, profit participation, stock
adjustment or other rebate or premium in connection with or on account of the
purchase or sale of products or services of the Company or any of the
Subsidiaries.

5.24 Warranties.

(a) Schedule 5.24 contains a true, correct and complete copy of the Company’s
standard warranty or warranties for products of or services by the Company or
any of its Subsidiaries. Schedule 5.24 also sets forth the estimated aggregate
annual cost of performing warranty obligations with respect to the products of
or services rendered by the Company or any Subsidiary for each of the three
(3) preceding fiscal years. All products of or services rendered by the Company
or its Subsidiaries have been in material conformity with all applicable
contractual commitments and express and implied warranties. No products of or
services rendered by the Company and its Subsidiaries are subject to any
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of such product or service (including as a result of any course of
conduct between the Company or any of its Subsidiaries and any Person or as a
result of any statements in the Company’s or its Subsidiaries’ service or
promotional literature).

5.25 Absence of Fraud. No fraud has been committed by the Company or its
Subsidiaries or by any officers, directors, managers, equityholders, employees
or independent contractors of the Company or its Subsidiaries, in each case in
connection with the Business.

5.26 No Brokers or Finders. Except as set forth on Schedule 5.26, neither the
Company nor its Subsidiaries has incurred or will incur, directly or indirectly,
as a result of any action taken or permitted to be taken by or on behalf of the
Company or any Subsidiary, any liability for brokerage or finders’ fees or
agents’ commissions or similar charges in connection with the execution and
performance of the transactions contemplated by this Agreement.

 

44



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND PARENT

The Purchaser and Parent hereby jointly and severally represent and warrant to
the Company (until the Closing Date) and to Seller as of the date of this
Agreement and as of the Closing Date as follows:

6.1 Organization; Standing and Power. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite power and authority to own, operate and lease its
properties and to carry on its business as now being conducted. Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas and has all requisite power and authority to own, operate
and lease its properties and to carry on its business as now being conducted.

6.2 Authority; Enforceability. Each of Parent and the Purchaser has all
requisite power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby, and all action required on the part of each of Parent and the
Purchaser for such execution, delivery and performance has been duly and validly
taken. Assuming due execution and delivery by the Company, the Company’s
Subsidiaries and the Seller, as applicable, this Agreement and each of the
Ancillary Agreements to which Parent or the Purchaser is a party constitutes the
legal, valid and binding obligation of Parent or the Purchaser, as applicable,
enforceable against Parent and the Purchaser in accordance with their respective
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, moratorium and other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

6.3 No Conflicts. The execution and delivery by each of Parent and the Purchaser
of this Agreement and each of the Ancillary Agreements to which it is a party
does not, the performance and consummation by Parent and the Purchaser of the
transactions contemplated hereby or thereby do not and will not, conflict with
or result in a violation or breach of, or default under, or give rise to any
right of acceleration or termination of, any of the terms, conditions or
provisions of any note, bond, lease, license, agreement or other instrument or
obligation to which Parent or the Purchaser is a party or by which Parent’s or
the Purchaser’s assets or properties are bound, or violate any Laws applicable
to Parent or the Purchaser or any of Parent’s or the Purchaser’s assets or
properties, in each case which would adversely affect its ability to consummate
the transactions contemplated hereby.

6.4 Legal Proceedings. There is no action, suit, claim, proceeding or
investigation pending or, to Parent and the Purchaser’s actual knowledge,
threatened against or involving Parent, the Purchaser or their respective assets
or properties in a matter that would adversely affect the ability of Parent or
the Purchaser to perform its obligations under this Agreement or any Ancillary
Agreements to which it is a party, and Parent and the Purchaser know of no
reasonable basis for any of the foregoing.

 

45



--------------------------------------------------------------------------------

6.5 Capitalization. Before giving effect to the transactions contemplated by
this Agreement, Parent’s authorized capital stock is 110,000,000 shares, which
consists of (i) 100,000,000 shares of Common Stock, par value $.01 per share,
and (ii) 10,000,000 shares of Preferred Stock, par value $0.01 per share.
9,378,288 shares of Parent Common Stock are issued and outstanding and
10,386,600 shares of Parent Common Stock are issuable upon the exercise,
conversion or exchange of outstanding subscriptions, options, warrants,
convertible or exchangeable securities, or other rights to acquire Parent Common
Stock. 2,540,400 shares of Parent’s Preferred Stock are issued and outstanding.
The shares of Parent Common Stock to be issued to Seller at Closing, when
issued, sold and delivered to Seller in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid, non-assessable and free
and clear of all Encumbrances (other than Encumbrances imposed under this
Agreement or by Seller).

6.6 Form 10-K and Form 10-Q Filings. Parent’s (i) Form 10-K for its fiscal year
ended November 30, 2011 and (ii) Form 10-Q for its quarterly period ended
February 29, 2012, in each case, as filed by Parent with the Securities and
Exchange Commission, complied (as of its filing date) in all material respects
with the requirements of the Securities Exchange Act of 1934, as amended, and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Parent, including the notes thereto,
included in such Form 10-K and Form 10-Q comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Securities and Exchange Commission with respect thereto,
have been prepared in accordance with GAAP consistently applied and fairly
present the consolidated financial position of Parent at the dates thereof and
of its operations and cash flows for the periods then ended.

6.7 Investment Representation. Purchaser acknowledges that the Shares being
acquired from Seller have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or qualified under applicable state
securities Laws in reliance on exemptions therefrom. Purchaser is acquiring the
Shares for investment for its own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof in
violation of the Securities Act or other applicable securities Laws. Purchaser
is an “accredited investor” as defined in Rule 501 of Regulation D promulgated
by the Securities and Exchange Commission.

6.8 WARN Act. Following the Closing, Purchaser (i) does not anticipate closing
any material site of employment currently operated by the Company and its
Subsidiaries or the termination of employment of more than 50 current employees
of the Company and its Subsidiaries and (ii) Purchaser is not aware of any event
following the Closing that would require the Company and/or its Subsidiaries to
provide notice to current employees of the Company and/or its Subsidiaries under
the Worker Adjustment and Retraining Notification Act or any comparable state
law; provided, however, that this Section 6.8 is a statement of Purchaser’s
intent on the date hereof and on the Closing Date and nothing in this
Section 6.8 shall impose an obligation on Purchaser or its Affiliates to
continue to employ the employees of the Company and its Subsidiaries for a
particular period of time following the Closing.

 

46



--------------------------------------------------------------------------------

6.9 No Brokers or Finders. Except for amounts owed to Burnham Securities, Inc.,
neither Parent nor the Purchaser has incurred or will incur, directly or
indirectly, as a result of any action taken or permitted to be taken by or on
behalf of Parent, the Purchaser or any Subsidiary, any liability for brokerage
or finders’ fees or agents’ commissions or similar charges in connection with
the execution and performance of the transactions contemplated by this
Agreement.

ARTICLE VII

PRE-CLOSING COVENANTS

7.1 Access to Information. Prior to the Closing, upon reasonable notice from the
Purchaser to the Company, the Company will afford to the officers, attorneys,
accountants or other authorized representatives of the Purchaser reasonable
access during normal business hours to the employees, properties, facilities,
Contracts and the books and records of the Company and its Subsidiaries so as to
afford the Purchaser full opportunity to make such review, examination and
investigation of the Business as the Purchaser may desire to make. The Purchaser
will be permitted to make extracts from or to make copies of such books and
records as requested in connection therewith.

7.2 Conduct of Business of the Company. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing, the Company agrees (unless required to take such action pursuant
to this Agreement or the Purchaser shall give its prior consent in writing) to,
and to cause each of its Subsidiaries to, carry on the Business in the usual,
regular and ordinary course of business consistent with past practice, and to
(i) preserve intact its present business organization and the rights and
privileges pertinent to the Business, (ii) use its best efforts to keep
available the services of its present directors, managers, officers, employees
and consultants, and (iii) use its best efforts preserve its relationships with
customers, suppliers, licensors, licensees, independent contractors and other
Persons having business dealings with it, all with the express purpose and
intent of preserving unimpaired its goodwill and ongoing business at the
Closing. Without limiting the generality of the foregoing, during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Closing, the Company shall not and shall
cause each of its Subsidiaries not to, do, cause or permit any of the following,
without the prior written consent of the Purchaser (or unless the Company is
required to do so by the terms of this Agreement):

(a) issue, sell or pledge, or authorize or propose the issuance, sale or pledge
of additional Company Common Stock or Subsidiary Capital Stock of any class, or
securities convertible into any such equity interests, or any rights, warrants
or options to acquire any such equity interests or other convertible securities;

(b) redeem, purchase or otherwise acquire any outstanding Company Common Stock
or Subsidiary Capital Stock;

 

47



--------------------------------------------------------------------------------

(c) propose or adopt any amendment to its certificate of incorporation or bylaws
or similar organizational or constituent documents or authorize or adopt a plan
of complete or partial dissolution;

(d) incur any Indebtedness (other than in the ordinary course of business) or
issue any debt securities or assume, guarantee or endorse the obligations of any
other Person;

(e) increase in any manner the rate or terms of compensation of, or award any
bonuses to, any of its directors, managers, officers and other employees, except
such increases or bonuses as are granted in the ordinary course of business
consistent with past practice, or enter into any employment, severance or
collective bargaining agreement;

(f) (i) sell, transfer or otherwise dispose of any of its property or assets
other than in the ordinary course of business or (ii) mortgage or encumber any
of its property or assets;

(g) enter into (other than in the ordinary course of business), modify or amend,
or terminate any Contracts;

(h) declare, set aside or pay any dividend or other distribution in respect of
the Shares;

(i) enter into any agreement or commitment involving an aggregate capital
expenditure or commitment exceeding $10,000 or otherwise consummate any such
purchase unless in the ordinary course of business consistent with past practice
and approved by the board of directors (or similar governing body) of the
Company, or committed to or contracted for, prior to the date of this Agreement
and disclosed to the Purchaser prior to the date of this Agreement;

(j) amend, adopt or terminate any of its Benefit Plans, except as required under
this Agreement or by Law;

(k) make any change in accounting methods, principles or practices, except as
may be required by a change in standard accounting principles, GAAP or
applicable Law;

(l) make or change any Tax election, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to the Company or
any of its Subsidiaries, surrender any right to claim a refund of Taxes, consent
to any extension or waiver of the limitation period applicable to any Tax claim
or assessment relating to the Company or any of its Subsidiaries, or take any
other similar action relating to the filing of any Tax Return or the payment of
any Tax, if such election, adoption, change, amendment, agreement, settlement,
surrender, consent or other action would have the effect of increasing the Tax
liability of the Company or any of its Subsidiaries for any period ending after
the Closing Date or decreasing any Tax attribute of the Company or any of its
Subsidiaries existing on the Closing Date;

(m) accelerate collection of any accounts receivable, prepay or accelerate
payment of any Indebtedness, delay or alter payment of payables (including,
without limitation, allowing any payables of the Company to become more than 90
days past due), change credit practices or do anything to materially and
adversely affect the relationship with customers or suppliers;

 

48



--------------------------------------------------------------------------------

(n) take any action that would intentionally result in a breach of the
representations and warranties contained in Article V of this Agreement; or

(o) agree in writing to take any of the foregoing actions.

In addition, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Closing, the
Company shall keep the Purchaser apprised of all business decisions that have or
could reasonably be expected to have a Material Adverse Effect.

7.3 Acquisition Proposals. From and after the date of this Agreement, the
Company, Coffman Disposal and the Seller shall not, and shall cause each
officer, director, manager or employee of, or any investment banker, attorney,
accountant or other representative retained by, the Company, Coffman Disposal or
the Seller not to, solicit, initiate or encourage submission of any proposal or
offer (including by way of furnishing information) from any Person which
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal
other than this Agreement. As used in this Agreement, “Acquisition Proposal”
shall mean (i) any proposal for a merger or other business combination involving
the Company or any Subsidiary; (ii) any proposal or offer to acquire in any
manner a substantial equity interest in, or a substantial portion of the assets
of, the Company or any Subsidiary; or (iii) any proposal to acquire any interest
in the Shares or Subsidiary Capital Stock. From and after the date of this
Agreement, (i) the Company, Coffman Disposal and the Seller shall, and shall
cause each officer, director, manager or employee of, or any investment banker,
attorney, accountant or other representative retained by, the Company or the
Seller to (a) immediately cease any solicitation, encouragement, discussions or
negotiations with any Persons that may be ongoing with respect to an Acquisition
Proposal and with any Persons who have made or indicated an intention to make an
Acquisition Proposal and (b) request each such Person to promptly return or
destroy all confidential information concerning the Business, the Company or its
Subsidiaries; and (ii) the Company, Coffman Disposal and the Seller shall
promptly (and in any event within two (2) Business Days) provide to the
Purchaser (a) a written summary of the terms of any Acquisition Proposal not
made in writing (other than terms that are, individually and in the aggregate,
immaterial) and (b) copies of any written materials provided by any Person(s)
making an Acquisition Proposal (including a copy of any Acquisition Proposal
made in writing). The Company, Coffman Disposal and the Seller agree that they
will not enter into any confidentiality agreement with any Person subsequent to
the date of this Agreement which prohibits the Company, Coffman Disposal or the
Seller from providing any information to the Purchaser in accordance with this
Section 7.3.

7.4 Delivery of Updated Disclosure Schedules. From time to time prior to the
Closing, the Company shall promptly provide written updates to its Schedules,
with respect to any matter hereafter arising which, if existing, occurring or
known as of the date of this Agreement, would have been required to be set forth
in a Schedule or which is necessary to correct any information which has been
rendered inaccurate thereby. No amendment,

 

49



--------------------------------------------------------------------------------

supplement or other modification of the Schedules pursuant to this Section 7.4
shall be deemed to have modified the representations, warranties or covenants of
the Company herein for purposes of determining whether the conditions set forth
in Section 8.1(a) have been satisfied, shall affect whether a breach of such
representations, warranties or covenants has occurred or shall otherwise affect
the Purchaser’s rights under Article X or XI with respect thereto; provided,
however, that if following any such amendment, supplement or modification, the
transactions contemplated by this Agreement are consummated and Parent and
Purchaser elect to proceed with the Closing despite such amendment, supplement
or modification, then such amendment, supplement or modification shall be
effective to amend any representation or warranty, covenant or agreement of the
Company and Seller contained in this Agreement for purposes of Parent’s and
Purchaser’s indemnification rights under Article XI.

7.5 Negative Cash Balances. No later than the Closing, the Company and/or its
Subsidiaries, as the case may be, shall promptly take action to eliminate any
negative cash balances of the Company.

7.6 Accounts Payable. From time to time prior to the Closing, the Company shall
cause all accounts payable of the Company to be paid in a timely manner such
that, as of the Closing Date, no accounts payable of the Company are more than
ninety (90) days past their respective original due dates.

ARTICLE VIII

CONDITIONS TO CLOSING

The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:

8.1 Conditions to Obligations of the Purchaser and Parent.

(a) Representations and Warranties of the Company, its Subsidiaries and the
Seller. The representations and warranties of the Company, its Subsidiaries and
the Seller shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on the date hereof and on and as of the Closing Date, as though made on
and as of the Closing Date (except for those representations made as of a
specified date, which need to be true and correct only as of the specified
date).

(b) Agreements and Covenants. Each of the Company, Coffman Disposal and the
Seller shall have performed and complied in all material respects with each
agreement, covenant and obligation required by it pursuant to this Agreement or
the Ancillary Agreements to which it is a party to be so performed or complied
with by the Company, Coffman Disposal or the Seller at or before the Closing.

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

 

50



--------------------------------------------------------------------------------

(d) Officer’s Certificates. The Company shall have delivered to the Purchaser a
certificate, dated the Closing Date and executed by the Company’s President or
any Vice President, as applicable, certifying as to the fulfillment of the
conditions specified in Sections 8.1(a), 8.1(b) and 8.1(c).

(e) Secretary’s Certificate. The Secretary of the Company and each Subsidiary
shall have delivered to the Purchaser at the Closing a certificate stating that
all board of directors and stockholder (or their equivalent of such Person)
approvals necessary to consummate the transactions contemplated by this
Agreement have been obtained and attaching thereto: (i) a copy of the
certificate of incorporation and bylaws or equivalent organizational or
constituent documents (each, as amended through the Closing), certified by the
Secretary of such Person as the true and correct copies thereof as of the
Closing; (ii) a certificate, dated within three (3) Business Days of Closing, of
the Secretary of State (or other applicable Governmental Authority) of
jurisdiction listed on Schedule 5.1 or Schedule 5.6(b) establishing such Person
or the relevant Subsidiary is in existence or qualified to do business therein
and otherwise is in good standing to transact business; and (iii) a copy of the
resolutions of the board of directors and the stockholders or their equivalent
of such Person, as applicable, evidencing the approval of this Agreement and the
Ancillary Agreements to which it is a party and the transactions contemplated
hereby and thereby.

(f) Third Party Consents. Any and all consents or waivers required from third
parties relating to this Agreement or the Ancillary Agreements or any of the
other transactions contemplated hereby or thereby shall have been obtained,
including, but not limited to, any consents related to any “change of control,”
“potential change of control” or similar provision in any Contract.

(g) Payoff Letters. The Purchaser shall have received payoff letters relating to
all Indebtedness of the Company or its Subsidiaries to be paid at Closing as set
forth on Annex IV and releases from third parties of any and all Encumbrances
relating to the property of the Company and its Subsidiaries, all on terms
satisfactory to the Purchaser.

(h) Resignations. The Purchaser shall have received written resignations
effective as of the Closing Date of the directors and officers (or their
equivalent) of the Company and its Subsidiaries as the Purchaser shall
designate.

(i) No Actions or Proceedings. No claim, action, suit, investigation or
proceeding shall be pending or threatened before any Governmental Authority
which presents a risk of the restraint or prohibition of the transactions
contemplated by this Agreement.

(j) Government Approvals. All Permits, Orders of, or declarations or filings
with, or expiration of waiting periods imposed by, any Governmental Authority
necessary for the consummation of the transactions contemplated by this
Agreement shall have been filed, occurred or been obtained.

(k) Opinion of Counsel. The Company shall have delivered an opinion of counsel
to the Company containing legal opinions customary for transactions of the type
contemplated by this Agreement, with such opinion to be satisfactory to the
Purchaser and the Purchaser’s counsel.

 

51



--------------------------------------------------------------------------------

(l) Escrow Agreement. The Seller and the Escrow Agent shall have executed the
Escrow Agreement.

(m) Employment Agreements. Seller shall have entered into an employment
agreement, in the form attached hereto as Exhibit C, with the Purchaser, the
Company or any of the Subsidiaries, as determined by the Purchaser. Anita
Lansmon and any additional individuals specified by Purchaser shall have entered
into an employment agreement, in the form attached hereto as Exhibit D, with the
Purchaser, the Company or any of the Subsidiaries, as determined by the
Purchaser.

(n) Termination of Benefit Plans. The Purchaser shall have received satisfactory
evidence of the termination of all Benefit Plans, as determined by the
Purchaser.

(o) Stock Power. The Seller shall have delivered stock powers duly executed in
blank by the Seller, in a form acceptable to the Purchaser, with respect to the
Shares.

(p) Regulatory Approvals. The Purchaser shall have obtained all regulatory
approvals required in connection with the consummation of the transactions
contemplated by this Agreement.

(q) FIRPTA Certificate. The Seller shall have delivered a non-foreign affidavit
in form and substance required under Section 1.1445-2(b) of the Treasury
Regulations stating that the Seller is not a “foreign person” as defined in
Section 1445 of the Code.

(r) Subsidiary Shares. The Purchaser shall have received all certificates
representing the shares or other equity interests of the Company’s Subsidiaries
identified in Schedule 5.6(b).

(s) Bank Accounts. The Purchaser shall have received evidence that the Company
and each Subsidiary has changed the authorized signatories on its respective
bank accounts listed on Schedule 5.20 to the Persons designated by the
Purchaser.

(t) Affiliate Agreements. The Purchaser shall have received evidence of
termination of any agreements listed on Schedule 5.22(a) or Schedule 5.22(b)
designated by the Purchaser.

(u) Minute Books. The Purchaser shall have received the original minute books
and transfer records of the Company and each of its Subsidiaries.

(v) Landlord Subordination Agreements. To the extent required by Purchaser’s
lenders, the Company shall have obtained and delivered to the Purchaser and such
lenders landlord subordination agreements executed by the landlord thereof with
respect to all Leased Real Property, each in a form reasonably acceptable to the
Purchaser’s lenders.

 

52



--------------------------------------------------------------------------------

(w) Real Property Leases. To the extent any leases relating to Leased Real
Property will not remain in full force and effect following the Closing, the
Purchaser or the Company, as applicable, shall have entered into new lease
agreements relating to such Leased Real Property, in form and substance
satisfactory to the Purchaser. Additionally, the Purchaser shall have received
duly executed amendments to each of the following leases extending the
respective terms thereof, which amendments shall be in form and substance
reasonably satisfactory to the Purchaser: (i) Salt Water Disposal Well Lease,
dated effective as of August 17, 2006, by and between Lena Larue Allison and
CSWU Well, LLC, (ii) Salt Water Disposal Lease, dated as of September 24, 2004,
by and between Deborah L. Smith and Coffman Disposal, and (iii) Salt Water
Disposal Lease, dated as of February 7, 2003, by and between Kenneth Brunson and
the Company.

(x) Assignment of Interests. The Purchaser shall have received satisfactory
evidence that the Seller has transferred to the Company all of the Seller’s
equity interests in Coffman Disposal.

(y) Transfer of Motor Vehicle. The Purchaser shall have received satisfactory
evidence that the Company has transferred to the Seller all of the Company’s
ownership interest in that certain 2011 Ford Mustang (VIN No 1ZVBP8JS0B5125487),
together with any indebtedness associated therewith.

(z) Unifirst Settlement. The Seller shall have delivered to the Purchaser a
final executed settlement agreement, in form and substance satisfactory to the
Purchaser, with respect to the pending litigation between the Company and
Unifirst Holdings, Inc.

(aa) Extension of Alliance Agreement. The Purchaser shall have received a
duly-executed amendment, in form and substance satisfactory to the Purchaser, to
that certain Alliance Agreement, dated January 1, 2008 among the Company, Devon
Energy Production Company, L.P., Devon Gas Services, L.P., Acacia Natural Gas
Corporation, and Southwestern Gas Pipeline, Inc. with respect to the extension
of the term of such Alliance Agreement.

(bb) Waiver Regarding Change of Control. The Purchaser shall have received a
duly-executed waiver from Jimmy Coffman (Seller’s father) and Elaine Coffman
with respect to the acceleration of the Indebtedness of the Company or its
Subsidiaries owing to Jimmy Coffman and/or Elaine Coffman as a result of the
change of control of the Company contemplated by this Agreement.

(cc) Form 8023. The Seller shall have delivered a completed Form 8023 required
by Section 9.3(i) to evidence the 338(h)(10) Election.

(dd) Disclosure Schedules. The Purchaser and Parent shall be satisfied with the
Schedules delivered by the Company and the Seller pursuant to Section 7.4.

8.2 Conditions to Obligations of the Company and the Seller.

(a) Representations, Warranties and Agreements of the Purchaser and Parent. The
representations and warranties of the Purchaser and Parent contained in this
Agreement shall

 

53



--------------------------------------------------------------------------------

be true and correct in all material respects on the date hereof and on and as of
the Closing Date, as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, which need to be
true and correct only as of the specified date).

(b) Agreements and Covenants. Each of Parent and the Purchaser shall have
performed and complied in all material respects with each agreement, covenant
and obligation required by it pursuant to this Agreement and/or the Ancillary
Agreements to which it is a party to be so performed or complied with by Parent
or the Purchaser at or before the Closing.

(c) Officer’s Certificate. Each of Parent and the Purchaser shall have delivered
to the Seller a certificate, dated the Closing Date and executed by an
authorized officer of Parent and the Purchaser, respectively, certifying as to
the fulfillment of the conditions specified in Sections 8.2(a) and 8.2(b).

(d) Secretary’s Certificate. Each of Parent and the Purchaser shall have
delivered to Seller at the Closing a certificate stating that all board of
directors approvals (and, with respect to the Purchaser, stockholder approvals)
necessary to consummate the transactions contemplated by this Agreement
(including without limitation any approvals required for the issuance of shares
of Parent Common Stock) have been obtained and attaching thereto: (i) a copy of
the certificate of incorporation and bylaws or equivalent organizational or
constituent documents (each, as amended through the Closing), certified by the
Secretary of such Person as the true and correct copies thereof as of the
Closing; (ii) a certificate, dated within three (3) Business Days of Closing, of
the Secretary of State (or other applicable Governmental Authority) of the
jurisdiction of formation of such Person establishing that such Person is in
existence and otherwise is in good standing to transact business; and (iii) a
copy of the resolutions of the board of directors (and, in the case of the
Purchaser, the stockholders) or their equivalent of such Person, as applicable,
evidencing the approval of this Agreement and the Ancillary Agreements to which
it is a party and the transactions contemplated hereby and thereby.

(e) Escrow Agreement. The Purchaser and the Escrow Agent shall have executed the
Escrow Agreement.

(f) Third Party Consents. Any and all consents or waivers required from third
parties relating to the performance by each of Parent and the Purchaser of its
obligations hereunder shall have been obtained.

(g) No Actions or Proceedings. No claim, action, suit, investigation or
proceeding shall be pending or threatened before any Governmental Authority
which presents a risk of the restraint or prohibition of the transactions
contemplated by this Agreement.

(h) Government Approvals. All Permits, Orders of, or declarations or filings
with, or expiration of waiting periods imposed by, any Governmental Authority
necessary for the consummation of the transactions contemplated by this
Agreement shall have been filed, occurred or been obtained.

(i) Form 8023. The Purchaser shall have delivered a completed Form 8023 required
by Section 9.3(i) to evidence the 338(h)(10) Election.

 

54



--------------------------------------------------------------------------------

(j) Opinion of Counsel. The Purchaser and Parent shall have delivered an opinion
of Kane Russell Coleman & Logan PC (counsel to Parent and the Purchaser) to
Seller containing legal opinions customary for transactions of the type
contemplated by this Agreement, with such opinion to be satisfactory to Seller
and Seller’s counsel.

(k) Employment Agreements. The Employment Agreements to be executed by Seller,
Anita Lansmon and any additional individuals specified by Purchaser shall have
been countersigned and delivered to such individuals by the Purchaser, the
Company or any of the Subsidiaries (as determined by the Purchaser).

(l) Payment of Initial Purchase Price. The Purchaser and Parent, as applicable,
shall have paid the Initial Purchase price in accordance with the terms hereof.

(m) Waiver Regarding Change of Control. Seller shall have received a
duly-executed waiver from Jimmy Coffman (Seller’s father) and Elaine Coffman
with respect to the acceleration of the Indebtedness of the Company or its
Subsidiaries owing to Jimmy Coffman and/or Elaine Coffman as a result of the
change of control of the Company contemplated by this Agreement.

(n) Release of Personal Guarantees. Seller shall have been provided with
reasonably satisfactory evidence of the Seller’s release from any personal
guarantees with respect to the Indebtedness of the Company and its Subsidiaries.

ARTICLE IX

POST-CLOSING COVENANTS

9.1 Confidentiality; Covenant Not to Compete.

(a) The Seller acknowledges that he has or may have access to Confidential
Information (as defined below) and that such Confidential Information does and
will constitute valuable, special and unique property of the Purchaser. The
Seller agrees that from and after the Closing Date for a period of five
(5) years (such five (5) year period is hereinafter referred to as the
“Restricted Period”), he will not, directly or indirectly, disclose, reveal,
divulge or communicate to any Person other than authorized officers, directors
and employees of the Purchaser, Parent, the Company or their respective
Subsidiaries, or use or otherwise exploit for the Seller’s own benefit or for
the benefit of anyone other than the Purchaser, Parent, the Company or their
respective Subsidiaries, any Confidential Information; provided, however, that
such Restricted Period will be extended by and for the duration of any period of
time during which the Seller is in violation of any provision of this
Section 9.1(a). The Seller shall not have any obligation to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by Law; provided, however, that in the event disclosure is
required by applicable Law, the Seller shall, to the extent reasonably possible,
provide the Purchaser with prompt notice of such requirement prior to making any
disclosure so that the Purchaser may seek an appropriate protective order. If a
protective order or other remedy is not available, or if the other party waives
compliance with the provisions of this Section 9.1(a), the party receiving the
request for disclosure or its representatives, as the case may be, may disclose

 

55



--------------------------------------------------------------------------------

to the Person requiring disclosure only that portion of the Confidential
Information which such party is legally required to disclose. For purposes of
this Section 9.1, “Confidential Information” shall mean any confidential
information with respect to the Business, including, without limitation, methods
of operation, customers, customer lists, products and services, proposed
products and services, former products and services, proposed, pending or
completed acquisitions of any company, division, product line or other business
unit, prices, fees, costs, plans, designs, technology, inventions, trade
secrets, know-how, software, marketing methods, policies, plans, personnel,
suppliers, markets or other specialized information or proprietary matters. The
term “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement, or (ii) becomes generally
available to the public other than as a result of a disclosure by the Seller not
otherwise permissible thereunder.

(b) The Seller hereby agrees that, during the Restricted Period, he will not,
directly or indirectly (including without limitation through Subsidiaries,
Affiliates or Associates or by contract), as a partner, joint venturer,
employer, employee, consultant, shareholder, principal, manager, agent or
otherwise, own, manage, operate, finance, join, control, participate or lend
money or the Seller’s reputation to any business, whether in corporate, limited
liability company or partnership form or otherwise, which in any way engages in
any business that competes with the Business as carried on or proposed to be
carried on at the Closing Date in the State of Texas; provided, however, that
(i) nothing herein shall be construed to prevent the Seller from holding as a
passive investment not more than 4.9% of the shares in any company whose shares
are quoted on any stock exchange or inter-dealer quotation system, (ii) the
foregoing provisions shall not in any way limit or mitigate the Seller’s
confidentiality obligations herein and (iii) such Restricted Period will be
extended by and for the duration of any period of time during which the Seller
is in violation of any provision of this Section 9.1(b).

(c) The Seller hereby agrees that, during the Restricted Period, he will not,
directly or indirectly (including without limitation through Subsidiaries,
Affiliates or Associates or by contract), as a partner, joint venturer,
employer, employee, consultant, shareholder, principal, manager, agent or
otherwise, (i) induce or attempt to induce, or cause any officer, director or
employee of the Purchaser or any of its Subsidiaries (including the Company) to
leave the employ of the Purchaser or such Subsidiary, or in any way materially
interfere with the relationship between such Person, on the one hand, and any
such officer, director or employee, on the other hand; or (ii) induce, or
attempt to induce, any customer, salesperson, supplier, vendor, representative,
agent, licensee or other Person transacting business with the Purchaser or such
Subsidiary to reduce or cease doing business with such Person, or in any way to
interfere with the relationship between any such customer, salesperson,
supplier, vendor, representative, agent, licensee or business relation, on the
one hand, and the Purchaser or such Subsidiary, on the other hand; provided,
however, that such Restricted Period will be extended by and for the duration of
any period of time during which the Seller is in violation of any provision of
this Section 9.1(c). The foregoing restrictions shall include any Person who was
an officer, director, employee, customer, salesperson, supplier, vendor,
representative, agent, licensee or other Person transacting business with the
Purchaser or any of its Subsidiaries (including the Company) within six
(6) months prior to the Closing Date or during such Restricted Period.

 

56



--------------------------------------------------------------------------------

(d) The parties hereto specifically acknowledge and agree that the remedy at law
for any breach of the foregoing will be inadequate and that the Purchaser, in
addition to any other relief available to it, shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damage or
posting any bond whatsoever.

(e) The Seller hereby further acknowledges and agrees that, in view of the
nature of the Business and the business objectives of the Purchaser in acquiring
the Company and the consideration paid to the Seller therefor, the scope of
business, territorial and time limitations contained in this Section 9.1 are
reasonable and properly required for the adequate protection of the Purchaser.
The parties hereto intend that the covenants of this Section 9.1 be
(i) enforceable to the maximum extent permitted by Law, and (ii) severable, and,
if any reviewing court determines that any such covenant is unenforceable,
invalid or of excessive duration or scope, such determination shall not affect
the enforceability of any other covenants herein; further, in the event of any
such determination, the parties authorize such court to (i) reform the
unenforceable, invalid or excessive provisions, and (ii) impose such
restrictions as reformed, as it deems reasonable. The Purchaser may, upon
written notice to and without the consent of the Seller, reduce the scope of the
covenants of this Section 9.1 that apply to the Seller, if the Purchaser deems
such reduction in scope is necessary to enforce such covenants.

(f) The Seller hereby acknowledges that the Seller’s covenants made in this
Section 9.1 are in addition to, and do not replace or amend, any non-competition
covenants which may have heretofore been agreed to, or may hereafter be agreed
to, with the Company or its Subsidiaries, and in the event the covenants in this
Section 9.1 are in any way found unenforceable or invalid or are in any way
limited or reformed, such other covenants shall not be affected thereby.

9.2 Post-Closing Notifications. The Purchaser and the Seller will, and each will
cause their respective Affiliates to, comply with any post-Closing notification
or other requirements, to the extent then applicable to such party, of any Law
of any Governmental Authority having jurisdiction over the Purchaser or the
Seller.

9.3 Tax Matters.

(a) In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income or receipts of the Company and its Subsidiaries for the Pre-Closing
Tax Period shall be determined based on an interim closing of the books as of
the close of business on the Closing Date and the amount of other Taxes of the
Company and its Subsidiaries for a Straddle Period that relates to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

(b) Seller shall prepare or cause to be prepared and file or cause to be filed,
subject to the review and reasonable approval of the Purchaser, all income Tax
Returns for the Company and any Subsidiaries for all periods ending on or prior
to the Closing Date that are

 

57



--------------------------------------------------------------------------------

required to be filed after the Closing Date. The Purchaser shall prepare or
cause to be prepared and file or cause to be filed, subject to the review and
reasonable approval of the Seller, all Tax Returns for the Company and its
Subsidiaries for all Straddle Periods and all non-income Tax Returns for the
Company and any Subsidiaries for periods ending on or prior to the Closing Date
that are required to be filed after the Closing Date.

(c) Except as set forth in Section 9.3(b), Purchaser shall not file a Tax Return
or an amended Tax Return for the Company or any of its Subsidiaries or file a
claim for refund for any period beginning prior to the Closing Date and ending
on, prior to, or after the Closing Date without the written consent of the
Seller, which consent will not be unreasonably withheld, conditioned or delayed.

(d) The Purchaser, the Company and its Subsidiaries, and the Seller shall
cooperate fully, as and to the extent reasonably requested by any other party,
in connection with the filing of Tax Returns pursuant to this Section 9.3 and
any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceedings and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Company and its Subsidiaries and the Seller
agree (A) to retain all material books and records with respect to Tax matters
pertinent to the Company and its Subsidiaries relating to each taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Tax Authority, and (B) to give
the Purchaser reasonable written notice prior to transferring, destroying or
discarding any such books and records and, upon the reasonable request of the
Purchaser, the Company or any of its Subsidiaries, as applicable, shall allow
the Purchaser (at the sole cost and expense of the Purchaser) to make copies of
such books and records.

(e) The Purchaser and the Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(f) The Purchaser and the Seller further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to Code Section 6043, or Code Section 6043A, or Treasury Regulations
promulgated thereunder.

(g) All tax-sharing agreements or similar agreements with respect to or
involving the Company and its Subsidiaries shall be terminated as of the Closing
Date and, after the Closing Date, the Company and its Subsidiaries shall not be
bound thereby or have any liability thereunder.

(h) All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions

 

58



--------------------------------------------------------------------------------

contemplated by this Agreement shall be paid by the Seller and Purchaser equally
when due, and the Purchaser, will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and
charges, and, if required by applicable Law, the Seller will, and will cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation.

(i) Each of the Company, the Subsidiaries of the Company and the Seller, as
applicable, shall join with the Purchaser in making an election under Code
§338(h)(10) (and any corresponding election under state, local, and foreign Tax
Law) with respect to the purchase and sale of the Shares hereunder
(collectively, the “338(h)(10) Election”). The Seller shall include any income,
gain, loss, deduction, or other tax item resulting from the 338(h)(10) Election
on its Tax Returns to the extent required by applicable Law. The Purchaser and
the Seller shall evidence the 338(h)(10) Election by delivering a properly
completed and executed Form 8023 on the Closing Date. As a condition to Seller
making the 338(h)(10) Election, Purchaser shall pay to the Seller, in cash, the
amount of additional consideration necessary to cause Seller’s aggregate
after-Tax net proceeds from the sale of the Shares with the 338(h)(10) Election
to be equal to the after-Tax net proceeds that the Seller would have received
had the 338(h)(10) Election not been made, taking into account all appropriate
state, federal and local Tax implications, including Taxes imposed on any
payment made under this Section 9.3(i) (the “Tax Adjustment”). The Seller shall
provide Purchaser with a schedule computing the amount of the Tax Adjustment
(the “Seller’s Tax Adjustment Schedule”) within thirty (30) calendar days after
the parties have agreed to the allocation of the ADSP among the Company’s assets
pursuant to Section 2.4. Within thirty (30) calendar days of the Seller’s
delivery of the Seller’s Tax Adjustment Schedule, Purchaser may deliver written
notice (the “Protest Notice”) to the Seller of any objections, specifying in
reasonable detail any contested amounts and the basis therefore, which Purchaser
may have to the Seller’s Tax Adjustment Schedule. The failure of Purchaser to
deliver such Protest Notice within the prescribed time period will constitute
Purchaser’s acceptance as final of the Seller’s Tax Adjustment Schedule as
determined by the Seller. Any amounts not disputed in the Protest Notice (if one
is delivered) shall be deemed to be accepted by Purchaser as final. Upon receipt
of the Seller’s Tax Adjustment Schedule, Purchaser and its accountant will be
given reasonable access to the Seller’s relevant books, records and workpapers
during reasonable business hours for the purpose of verifying the Seller’s Tax
Adjustment Schedule. If Purchaser delivers the Protest Notice before the
expiration of the 30-day review period, Purchaser and the Seller shall negotiate
in good faith to resolve such objections within thirty (30) calendar days after
the delivery of the Protest Notice (the “Resolution Period”), and, if the same
are so resolved within the Resolution Period, the Seller’s Tax Adjustment
Schedule with such changes as may have been previously agreed in writing by
Purchaser and the Seller, shall be final and binding. If Purchaser and the
Seller are unable to resolve any disagreement with respect to the Seller’s Tax
Adjustment Schedule within the Resolution Period, then only the amounts in
dispute will be referred to the Designated Accounting Firm for final
determination within forty-five (45) calendar days after such referral. The
determination by the Designated Accounting Firm of the amounts in dispute shall
only contemplate disputed items and be based solely on presentations by
Purchaser and the Seller, and shall not involve the Designated Accounting Firm’s
independent review. Any determination by the Designated Accounting Firm shall
not be outside the range defined by the respective amounts in the Seller’s Tax
Adjustment Schedule and Purchaser’s proposed adjustments thereto, and such

 

59



--------------------------------------------------------------------------------

determination shall be final, binding and non-appealable upon the parties.
Purchaser and the Seller shall each bear that percentage of the fees and
expenses of the Designated Accounting Firm equal to the proportion (expressed as
a percentage) of the dollar amount of the disputed amounts determined in favor
of the other party by the Designated Accounting Firm relative to the total
dollar amount of all disputed amounts under this Section 9.3(i). For purposes of
this Agreement, “Final Tax Adjustment” means the Tax Adjustment as finally
determined pursuant to this Section 9.3(i). Purchaser shall pay the amount of
the Final Tax Adjustment to the Seller within five (5) Business Days of the
final determination thereof by wire transfer of immediately available funds to
the account or accounts designated by the Seller in writing.

(j) Purchaser, the Company and the Seller, respectively, shall inform the other
party in writing of the commencement of any audit, examination, proceeding or
self-assessment (“Tax Contest”) relating to the 338(h)(10) Election. With
respect to any such Tax Contest, the Seller shall be entitled to consultation
with the Purchaser and the Company, in good faith, with respect to all
proceedings taken in connection with such Tax Contest. To the extent that there
are any subsequent adjustments in connection with a Tax Contest or in the amount
paid for the Shares which results in an increase to the Tax Adjustment, the
Purchaser shall pay the amount of such increase to the Seller within five
(5) Business Days of the final determination thereof by wire transfer of
immediately available funds to the account or accounts designated by the Seller
in writing. To the extent that there are any subsequent adjustments in
connection with a Tax Contest or in the amount paid for the Shares which results
in a reduction of the Tax Adjustment, the Seller shall pay the amount of such
reduction to the Purchaser within five (5) Business Days of the final
determination thereof by wire transfer of immediately available funds to the
account or accounts designated by the Purchaser in writing.

(k) Any Tax refunds that are received by Purchaser or the Company and its
Subsidiaries, and any amounts credited against Taxes to which Purchaser or the
Company and Subsidiaries become entitled, that relate to Tax periods or portions
thereof ending on or before the Closing Date shall be for the account of Seller,
and Purchaser shall pay over to Seller any such refund or the amount of any such
credit within fifteen (15) days after receipt or entitlement thereto, net of any
Taxes imposed upon Purchaser by reason of the receipt of such refund or credit.

9.4 Releases. Effective as of the Closing, the Seller (personally and as an
officer, manager, director and/or employee of the Company or any Subsidiary), on
the Seller’s own behalf and on behalf of the Seller’s Affiliates, including
without limitation derivatively, to the fullest extent legally possible, hereby
completely and forever releases, waives and discharges, and shall be forever
precluded from asserting, any and all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action and Liabilities, of any kind
or nature, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, whether or not hidden or
concealed, then existing in Law, equity or otherwise, that the Seller and its
Affiliates, including without limitation derivatively, to the fullest extent
legally possible, has, had or may have against the Purchaser, the Company, their
respective Subsidiaries and their respective present or former directors,
officers, employees, management, predecessors, successors, members, attorneys,
accountants, underwriters, investment bankers, financial advisors, appraisers,
representatives and agents acting in such

 

60



--------------------------------------------------------------------------------

capacity, that are based in whole or in part on any act, omission, transaction
or other occurrence taking place on or prior to the Closing Date, other than, as
applicable, (i) accrued but unpaid compensation, perquisites or other benefits
due the Seller as an employee of, or vendor or independent contractor to, the
Company or any of its Subsidiaries, (ii) any rights under this Agreement or any
Ancillary Agreement to which the Seller is entitled, or (iii) any rights of
directors, managers and officers of the Company or any of its Subsidiaries to
indemnification and exculpation pursuant to the organizational documents of such
Person. In making this waiver, the Seller acknowledges that it may hereafter
discover facts in addition to or different from those which the Seller now
believes to be true with respect to the subject matter released herein, but
agrees that the Seller has taken that possibility into account in reaching this
Agreement and as to which the Seller expressly assumes the risk. THE PROVISIONS
IN THIS SECTION 9.4 SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS
BASED UPON PAST, PRESENT, OR FUTURE CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT,
OR FUTURE ENVIRONMENTAL LAW (INCLUDING, BUT NOT LIMITED TO CERCLA), OCCUPATIONAL
SAFETY AND HEALTH LAW, OR PRODUCTS LIABILITY, SECURITIES, OR OTHER LAW) AND
REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM RELIEF IS
SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY, OR COMPARATIVE
NEGLIGENCE OF THE PERSON SEEKING RELIEF, OR THE SOLE OR CONCURRENT STRICT
LIABILITY IMPOSED UPON THE PERSON SEEKING RELIEF.

9.5 Matters Relating to Parent Common Stock; Lock-Up.

(a) The parties acknowledge and agree that the 1,177,087 shares of Parent Common
Stock issued to the Seller pursuant to Section 3.2(d)(i) are assumed to have an
aggregate value equal to $4,708,348 (the “Target Equity Value”) (based upon a
target value equal to $4.00 per share of Parent Common Stock). In the event that
the Average Share Price (as defined below) of the Parent Common Stock is less
than $4.00 on the date that is eighteen (18) months following the Closing (the
“Equity Value Determination Date”), then Parent shall, subject to the applicable
Laws and regulatory requirements of the applicable exchange or market, within
thirty (30) days after the Equity Value Determination Date (the “Additional
Issue Date”), issue additional shares of Parent Common Stock to the Seller such
that the aggregate value (based upon the Average Share Price determined on the
Equity Value Determination Date) of the shares of Parent Common Stock issued
(i) at Closing pursuant to Section 3.2(d)(i) and (ii) on the Additional Issue
Date, shall equal no less than the excess (if any) of (A) the Target Equity
Value over (B) the Surrendered Share True-Up Amount; provided, however, no such
adjustment shall be necessary to the extent that the Average Share Price is
greater than or equal to $4.00. As an example, (i) if the Average Share Price
were equal to $3.50 as of the Equity Value Determination Date, Parent would be
obligated to issue an additional 168,156 shares of Parent Common Stock (in the
aggregate) (fractional shares will be rounded up to the nearest whole number) to
the Seller on the Additional Issue Date (assuming the Seller had not surrendered
any shares of Parent Common Stock prior to the Additional Issue Date in
accordance with Section 11.4), (ii) if the Average Share Price were equal to
$3.50 as of the Equity Value Determination Date and the Seller had surrendered
100,000 shares of Parent Common Stock prior to the Additional Issue Date in
accordance with Section 11.4, Parent would be obligated to issue an additional
153,870 shares of Parent Common Stock (in the aggregate) to the Seller on the
Additional Issue Date and

 

61



--------------------------------------------------------------------------------

(iii) if the Average Share Price were equal to at least $4.00 as of the Equity
Value Determination Date, Parent would not be obligated to issue any additional
shares of Parent Common Stock to the Seller. For purposes hereof, the term
“Average Share Price” shall mean the average, for the ten (10) consecutive
trading days leading up to and including the Equity Value Determination Date, of
the price per share of the Parent Common Stock (as determined by reference to
the average of the bid and ask prices for the Parent Common Stock for such
period, each as reported on the Over-The-Counter Pink Sheet Market). For
purposes hereof, the term “Surrendered Share True-Up Amount” shall mean an
amount equal to (i) the excess (if any) of $4.00 over the Average Share Price
determined on the Equity Value Determination Date, multiplied by (ii) the number
of shares of Parent Common Stock surrendered by the Seller prior to the
Additional Issue Date pursuant to Section 11.4. Parent will take all actions
necessary to ensure that any additional shares of Parent Common Stock that are
issued to Seller on the Additional Issue Date (i) are issued in compliance with
all applicable Laws and (ii) are, upon issuance, duly and validly issued, fully
paid, non-assessable and free and clear of all Encumbrances (other than
Encumbrances imposed under this Agreement or by Seller) In the event that such
issuance requires any approvals (including any shareholder approvals from
Parent’s shareholders) under applicable Laws and/or the regulatory requirements
of the applicable exchange or market, then Parent will use its best efforts to
obtain such approvals as soon as practicable and shall issue such additional
shares promptly upon obtaining any such approvals. In the event that Parent is
unable to obtain all required approvals and, as a result thereof, any additional
shares of Parent Common Stock that Seller is entitled to receive have not been
issued to Seller within ninety (90) days after the Equity Value Determination
Date, then Parent shall, upon written request from Seller, deliver to Seller a
promissory note (with terms substantially the same as the Earn-Out Note) in lieu
of issuing additional shares of Parent Common Stock to Seller with the principal
amount of such promissory note together with the value of the shares of Parent
Common Stock issued to Seller at Closing (with such value determined based on
the Average Share Price) being no less than the excess (if any) of (A) the
Target Equity Value over (B) the Surrendered Share True-Up Amount.

(b) The Seller acknowledges and agrees that, in addition to any restrictions
under applicable securities Laws, he shall be prohibited from (i) offering,
selling, contracting to sell, assigning, transferring, pledging or otherwise
disposing of (in each case, directly or indirectly) any shares of Parent Common
Stock, or (ii) publicly disclosing the intention to make any such offer, sale,
assignment, transfer, pledge or disposal without the prior written consent of
Parent and the Purchaser; provided, however, that subject to any restrictions
under applicable securities Laws:

(i) on or after the date that is six (6) months after the date on which the
Seller acquires shares of Parent Common Stock, the Seller may transfer up to 50%
of the shares of Parent Common Stock that have been held by the Seller for at
least six (6) months;

(ii) on or after the date that is twelve (12) months after the date on which the
Seller acquires shares of Parent Common Stock, the Seller may transfer up to
100% of the shares of Parent Common Stock that have been held by the Seller for
at least twelve (12) months; and

 

62



--------------------------------------------------------------------------------

(iii) Subject to compliance with all applicable securities Laws, the Seller may
at any time after the Closing Date privately transfer shares of Parent Common
Stock by gift or bequest or through inheritance to, or for the benefit of, any
member or members of Seller’s Family Group (as defined below) or to a trust,
partnership or limited liability company for the benefit of such members of his
Family Group (provided that Seller is the trustee, managing or general partner
or manager or managing member thereof). As used herein, Seller’s “Family Group”
shall include (A) Seller and Seller’s spouse, (B) any brother or sister (and
spouses, if any) of Seller and Seller’s spouse, and (C) any lineal descendant
(whether natural or adopted) or ancestor or antecedent (and spouses, if any) of
any of the Persons referred to in clauses (A) and (B) above.

(c) If the Average Share Price as of the Equity Value Determination Date is less
than $2.50, then Parent, at Parent’s sole option, may elect to pay cash in a
lump sum (or deliver a promissory note having terms substantially the same as
the Earn-Out Note) to Seller on the Additional Issue Date in lieu of issuing
additional shares of Parent Common Stock with the amount of such payment
together with the value of the shares of Parent Common Stock issued to Seller at
Closing (with such value determined based on the Average Share Price) being no
less than the than the excess (if any) of (A) the Target Equity Value over
(B) the Surrendered Share True-Up Amount. In the event, however, that Parent
elects to issue shares of Parent Common Stock to Seller on the Additional Issue
Date and, after taking into account such issuance, Seller (together with
Seller’s Family Group) is then the beneficial holder of ten percent (10%) or
more of the then-issued and outstanding shares of the Parent Common Stock
(excluding any shares acquired by Seller outside the provisions of this
Agreement), then Seller will, from and after such additional issuance:

(i) have piggyback registration rights to require Parent to register such shares
of Parent Common Stock for public resale by Seller, such that at any time and
from time to time Parent proposes to register any Parent Common Stock under the
Securities Act in connection with an underwritten public offering of such Parent
Common Stock, Parent will promptly give notice to the Seller of its intention to
do so. Upon the request of the Seller within 30 days after receipt of any such
notice from Parent, Parent will, in each instance, cause the Seller’s shares of
Parent Common Stock to be registered under the Securities Act and registered or
qualified, as the case may be, under any state securities laws. In connection
with any underwritten offering of Parent Common Stock on behalf of Parent or any
holders of Parent Common Stock, Parent is not required to include any Parent
Common Stock held by the Seller unless the Seller agrees to the reasonable and
customary terms of the underwriting. Parent will include in such registration
(i) first, securities offered to be sold by Parent and by any holder of demand
registration rights exercising such rights, (ii) second, the Parent Common Stock
held by any holder of Parent Common Stock requesting piggyback registration
rights, pro rata on the basis of the number of fully diluted shares of Parent
Common Stock held (in such quantity as will not, in the opinion of the
underwriters, jeopardize the success of the offering), and (iii) third, any
other securities requested to be included in such registration (in such quantity
as will not, in the opinion of the underwriters, jeopardize the success of the
offering); and

 

63



--------------------------------------------------------------------------------

(ii) be entitled to designate one observer (which may be the Seller himself) to
Parent’s Board of Directors, which observer will be entitled to attend all
meetings of the Parent’s Board of Directors but shall not be permitted to vote
on any matter presented to Parent’s Board of Directors at any such meeting.

9.6 Securities Law Compliance. Parent shall take such steps as may be necessary
to comply with, and Seller shall use commercially reasonable efforts to assist
Parent in complying with, the federal securities laws and with the securities
and blue sky laws of all other jurisdictions that are applicable to the issuance
of the Parent Common Stock hereunder. Without limiting the generality of the
foregoing, Parent shall timely make any filings or notifications that are
required to be made by Parent on or after the Closing Date with the Securities
and Exchange Commission and/or the Texas State Securities Board as a result of
the issuance of shares of Parent Common Stock hereunder. To the extent required
from time to time by The Nasdaq Stock Market, Parent will use its commercially
reasonable efforts to authorize for listing on the applicable trading market of
Nasdaq the shares of Parent Common Stock issued hereunder.

9.7 Public Announcements. Upon consummation of the transactions contemplated
hereby, except as required by applicable Law or stock exchange or similar rules,
neither the Purchaser nor the Seller shall disclose the terms of or the
existence of this Agreement (except to advisors, investors and financing sources
who have a need to know or who are otherwise subject to a confidentiality
restriction) without the prior written consent of the other party.

9.8 Lien Releases. Within sixty (60) days of the Closing Date, Seller shall
obtain copies of any releases from third parties of any Encumbrances relating to
the property of the Company and its Subsidiaries that were not delivered on the
Closing Date pursuant to Section 8.1(g).

9.9 Release of Personal Guaranties. Within sixty (60) days of the Closing Date,
the Purchaser shall obtain copies of any releases from third parties of any
personal guarantees of Seller with respect to the Indebtedness of the Company
and its Subsidiaries that were not delivered on the Closing Date pursuant to
Section 8.2(n).

9.10 Further Assurances. Each party will execute and deliver, both before and
after the Closing, such further certificates, agreements and other documents and
take such other actions as another party may reasonably request or as may be
necessary or appropriate to consummate or implement the transactions
contemplated by this Agreement or to evidence such events or matters; provided,
however, that no party shall be required to execute an amendment hereof or to
waive any of its rights or any breach hereunder. In addition, the Purchaser
agrees to cooperate reasonably with the Seller to the extent the Seller requests
access to documents, employees or data in the event that the Seller becomes the
subject of an audit or investigation by a Governmental Authority.

 

64



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

(a) by mutual written consent of the Company, Coffman Disposal and the
Purchaser;

(b) by either the Company or the Purchaser, if there shall be any Law that makes
consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if any Order enjoining the Purchaser, Parent, the Company, Coffman
Disposal or the Seller from consummating the transactions contemplated hereby is
entered and such Order shall not have been vacated or stayed within thirty
(30) days of the entry thereof;

(c) by the Purchaser if (i) at any time there has been a material
misrepresentation, material breach of warranty or material breach of covenant on
the part of the Company, Coffman Disposal or the Seller in any of the
representations, warranties or covenants under this Agreement which breach is
not curable, or, if curable, is not cured within ten (10) days after written
notice of such breach is given to the Company; (ii) any of the conditions set
forth in Section 8.1 hereof shall not have been met on or prior to July 24, 2012
or are otherwise incapable of being satisfied; or (iii) any event has occurred
that could reasonably be likely to result in a Material Adverse Effect;

(d) by the Company if (i) there has been a material misrepresentation, material
breach of warranty or material breach of covenant on the part of the Purchaser
in any of the representations, warranties or covenants under this Agreement
which breach is not curable, or if curable, is not cured within ten (10) days
after written notice of such breach is given to the Purchaser; or (ii) any of
the conditions set forth in Section 8.2 hereof shall not have been met on or
prior to July 24, 2012 or are otherwise incapable of being satisfied; or

(e) by Purchaser or the Company, if the transactions contemplated herein shall
not have been consummated on or before 5:00 p.m. Eastern Standard Time on
July 13, 2012.

The party desiring to terminate this Agreement pursuant to this Section 10.1
shall give written notice of such termination to the other party in accordance
with Section 12.5 hereof.

10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1 hereof, this Agreement shall become void and of no effect with no
liability on the part of any party hereto, except that the agreements contained
in this Section 10.2 and Article XII hereof shall survive the termination of
this Agreement. Notwithstanding the foregoing, nothing in this Section 10.2
shall relieve any party to this Agreement of liability for a willful
misrepresentation or breach of any provision of this Agreement and provided
further that if it shall be judicially determined that the termination of this
Agreement was caused by a willful misrepresentation or breach of this Agreement,
then, in addition to other remedies at law or equity for breach of this
Agreement, the party found to have willfully breached this Agreement shall be
responsible for

 

65



--------------------------------------------------------------------------------

payment or reimbursement of the other parties’ costs, fees and expenses related
to the negotiation, preparation and execution of this Agreement and related
consents, including attorneys’ fees and expenses.

ARTICLE XI

INDEMNIFICATION

11.1 Survival of Representations, Warranties and Covenants.

(a) Except as to (i) the representations and warranties contained in Sections
4.1, 5.2 and 6.2 (Authority; Enforceability); 4.2, 5.3 and 6.3 (No Conflicts);
4.4 (Ownership of Shares); 4.5, 5.26 and 6.9 (No Brokers or Finders); 5.1
(Organization and Qualification); 5.6 (Capitalization; Subsidiaries); 5.15
(Assets); 6.1 (Organization; Standing and Power); and 6.5 (Capitalization),
which shall in each case survive the Closing and remain in effect indefinitely
(the representations and warranties described in this clause (i) collectively
being, the “Fundamental Representations”), (ii) the representations and
warranties contained in Sections 5.13 (Taxes); 5.14 (Benefit Plans; ERISA); and
5.19 (Environmental Matters), which shall in each case survive the Closing and
remain in effect until three (3) months after the expiration of the applicable
statute of limitations (or indefinitely, to the extent no applicable statute of
limitations exists) (the representations and warranties described in this clause
(ii) collectively being, the “Compliance Representations”), and (iii) claims for
indemnification related to fraud, intentional misrepresentations (including,
without limitation, with respect to any known but undisclosed Liabilities),
intentional acts or willful misconduct, which shall survive the Closing and
remain in effect indefinitely, the representations and warranties contained in
this Agreement, any Ancillary Agreement or any other certificate or other
document delivered in connection herewith or therewith shall survive the Closing
until the expiration of eighteen (18) months from the Closing Date. Any claim
for indemnification with respect to any of such matters which is not asserted by
notice given as herein provided relating thereto within such specified period of
survival may not be pursued and is hereby irrevocably waived after such time.
Any claim for an Indemnifiable Loss asserted within such period of survival as
herein provided will be timely made for purposes hereof.

(b) Unless a specified period is set forth in this Agreement (in which event
such specified period will control), the covenants in this Agreement will
survive the Closing indefinitely.

11.2 Limitations on Liability.

(a) For purposes of this Agreement, (i) “Indemnity Payment” means any amount of
Indemnifiable Losses required to be paid pursuant to this Agreement,
(ii) “Indemnitee” means any Person entitled to indemnification under this
Agreement, (iii) “Indemnifying Party” means any Person required to provide
indemnification under this Agreement, (iv) “Indemnifiable Losses” means any and
all damages, losses, Liabilities, obligations, costs and expenses, and any and
all claims, demands or suits (by any Person, including without limitation any
Governmental Authority), including without limitation the costs

 

66



--------------------------------------------------------------------------------

and expenses of any and all actions, suits, proceedings, demands, assessments,
judgments, settlements and compromises relating thereto and including reasonable
attorneys’ fees and expenses in connection therewith, and (v) “Third Party
Claim” means any claim, demand, action or proceeding made or brought by any
Person who or which is not a party to this Agreement or an Affiliate of a party
to this Agreement. Except in the case of Third Party Claims, no Indemnifying
Party will be liable under this Article XI for any diminution in value or
punitive or other special damages by reason of a breach of any representation,
warranty, covenant or indemnity contained herein.

(b) Subject to Section 11.2(d) below, no Indemnitee will be entitled to make a
claim against an Indemnifying Party in respect of any breach of a representation
or warranty under Sections 11.3(a)(i), 11.3(b)(i) or 11.3(c)(i) unless and until
the aggregate amount of claims in respect of breaches of representations and
warranties asserted for Indemnifiable Losses under Section 11.3(a)(i),
11.3(b)(i) or 11.3(c)(i), as applicable, exceeds $150,000, in which event the
Indemnitee will be entitled to make a claim against the Indemnifying Party only
in the amount by which all Indemnifiable Losses exceed $150,000.

(c) Subject to Section 11.2(d) below, neither the Seller, the Company nor the
Purchaser shall have any liability under or in connection with this Agreement
for Indemnifiable Losses pursuant to Sections 11.3(a)(i), 11.3(b)(i) or
11.3(c)(i) in excess of a cap equal to twenty percent (20%) of the Final
Purchase Price; provided, however, that such cap in the case of any breaches of
the (i) Fundamental Representations shall be the Final Purchase Price and
(ii) Compliance Representations shall be fifty percent (50%) of the Final
Purchase Price.

(d) Anything to the contrary herein notwithstanding, the limitations set forth
in (A) Section 11.2(b) shall not apply to Indemnifiable Losses related to
indemnification claims under Section 11.3(a)(i), (b)(i) or (c)(i) arising out
of, relating to or incurred as a result of (i) fraud, intentional
misrepresentations, intentional acts or willful misconduct, (ii) a breach of the
Fundamental Representations or (iii) a breach of the Compliance Representations
and (B) Section 11.2(c) shall not apply to Indemnifiable Losses related to
indemnification claims under Section 11.3(a)(i), (b)(i) or (c)(i) arising out
of, relating to or incurred as a result of fraud, intentional
misrepresentations, intentional acts or willful misconduct.

(e) Each Indemnitee agrees to use its best efforts to pursue applicable claims
under or pursuant to any insurance coverage in connection with any Indemnifiable
Loss. If the amount of any Indemnifiable Loss, at any time subsequent to the
making of an Indemnity Payment, is reduced by recovery, settlement or otherwise
under or pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by or against any other Person, in each case which is
actually received by the Indemnitee, the amount of such reduction, less any
costs, expenses, premiums or taxes incurred in connection therewith will
promptly be repaid by the Indemnitee to the Indemnifying Party, and net of any
costs or expenses (including reasonable attorneys’ fees) incurred in connection
with collecting such amount (including any increased premium costs resulting
therefrom); provided, however, that the foregoing shall not (i) require an
Indemnitee to proceed or seek action or recovery from any such third party as a
requirement hereunder or as a condition to seeking or recovering indemnification
from any Indemnifying Party hereunder, or (ii) be construed or interpreted as a
guaranty of any level or

 

67



--------------------------------------------------------------------------------

amount of insurance recovery with respect to any Indemnifiable Losses hereunder
or as a requirement to maintain any insurance or to make any claim for insurance
as a condition to any indemnification hereunder.

(f) Each of the representations and warranties that contains any “Material
Adverse Effect,” “material” or similar materiality qualifications shall be read
as though such qualifications were not contained therein for the purposes of
determining the amount of Indemnifiable Losses to which such Indemnitee may be
entitled under this Article XI.

(g) Seller and the Company hereby expressly disclaim all, and Purchaser and
Parent hereby agree that Seller and the Company shall have no, liability or
responsibility for any representation, warranty, statement or communication made
or communicated (orally or in writing, including, without limitation any
opinion, information, projection or advice that may have been provided to
Purchaser or Parent by any officer, director, employee, agent, consultant,
representative or advisor of the Company, the Company’s Subsidiaries, Seller or
any of their respective Affiliates) to Purchaser, Parent or any of their
Affiliates, employees, agents, consultants or representatives other than as
expressly set forth in this Agreement and the agreements contemplated hereby,
except with respect to fraud and/or intentional misconduct.

(h) Notwithstanding anything to the contrary in this Agreement, (i) no
investigation by the Purchaser shall affect the representations and warranties
of the Company or the Seller under this Agreement or contained in any document,
certificate or other writing furnished or to be furnished to the Purchaser in
connection with the transactions contemplated hereby, and (ii) such
representations and warranties shall not be affected or deemed waived by reason
of the fact that the Purchaser knew or should have known that any of the same is
or might be inaccurate in any respect.

(i) The Seller hereby agrees that he will not make any claim for indemnification
of D&O Indemnified Liabilities (as hereinafter defined) against the Purchaser,
the Company or any of their respective Subsidiaries by reason of the fact that
the Seller was a controlling person, director, manager, officer, stockholder,
employee, agent or representative of the Company or any Subsidiary or was
serving as such for another Person at the request of the Company or any
Subsidiary (whether such claim is pursuant to any statute, organizational
document, contractual obligation or otherwise) with respect to any claim brought
by an Indemnitee against the Seller under Article XI to the extent the Seller is
finally determined to have an indemnification obligation with respect to such
claim. In the event the Seller is finally determined to be liable for
indemnification to an Indemnitee under this Article XI, the Seller expressly
waives any right of subrogation, contribution, advancement, indemnification or
other claim, against the Purchaser, the Company, or any their respective
Subsidiaries with respect to any amounts owed by the Seller with respect to such
matter pursuant to this Article XI. For purposes hereof, “D&O Indemnified
Liability” shall mean, with respect to any Person and with respect to any matter
related to a claim for indemnification under this Article XI by an Indemnitee,
any Indemnifiable Losses to the extent based on or arising under the directors
and officers indemnification provisions of the organizational documents of the
Company or its Subsidiaries as a result of the fact that such Person is or was a
director, officer, employee or agent of the Company or any of its Subsidiaries
or is or was serving at the request of the

 

68



--------------------------------------------------------------------------------

Company or any of its Subsidiaries as a director, manager, officer, employee or
agent of another corporation, partnership, limited liability company, joint
venture, employee benefit plan, trust or other enterprise or by reason of
anything done or not done by such person in any such capacity whether pertaining
to any act or omission occurring or existing prior to or at the Closing and
whether asserted or claimed prior to, at or after the Closing.

11.3 Indemnification.

(a) Subject to this Article XI, the Seller agrees to indemnify, defend and hold
harmless the Purchaser, Parent, the Company, its Subsidiaries, and their
respective directors, managers, officers, Affiliates, employees, agents,
stockholders, members and representatives from and against any and all
Indemnifiable Losses, without duplication, to the extent relating to, resulting
from or arising out of:

(i) any breach of a representation or warranty of the Seller under the terms of
this Agreement, any Ancillary Agreement, or any certificate or other document
delivered pursuant hereto; and

(ii) any breach or nonfulfillment of any agreement or covenant of the Seller
under the terms of this Agreement or any Ancillary Agreement.

(b) Subject to this Article XI, until the Closing, each of the Company and
Coffman Disposal jointly and severally agrees, and, after the Closing, the
Seller agrees to indemnify, defend and hold harmless the Purchaser, Parent and
their respective directors, managers, officers, Affiliates, employees, agents,
stockholders, members and representatives from and against any and all
Indemnifiable Losses, without duplication, to the extent relating to, resulting
from or arising out of:

(i) any breach of a representation or warranty of the Company or any of its
Subsidiaries under the terms of this Agreement, any Ancillary Agreement, or any
certificate or other document delivered pursuant hereto;

(ii) any breach or nonfulfillment of any agreement or covenant of the Company or
any of its Subsidiaries under the terms of this Agreement or any Ancillary
Agreement;

(iii) any matters specified in Annex VII; and

(iv) all Taxes (or the non-payment thereof) of (A) the Company and its
Subsidiaries for the Pre-Closing Tax Period, (B) any member of an affiliated,
consolidated, combined or unitary group of which the Company or any of its
Subsidiaries (or any predecessor of any of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to Treasury Regulation
Section 1.1502-6 or any analogous or similar Law and (C) any Person (other than
the Company and its Subsidiaries) imposed on the Company or any of its
Subsidiaries as a transferee or successor, by Contract or pursuant to any Law
which Taxes relate to an event or transaction occurring before the Closing Date;
provided, however, that neither the

 

69



--------------------------------------------------------------------------------

Company nor the Seller shall be obligated to indemnify any Person hereunder for
any amount in connection with matters described in this clause (iv) to the
extent such amount has previously been taken into account in determining the
Initial Purchase Price in accordance with Section 2.2, as an adjustment to the
Initial Purchase Price in accordance with Section 2.3 or is incurred as a result
of the 338(h)(10) Election.

(c) Subject to this Article XI, each of Parent and the Purchaser jointly and
severally agrees to indemnify, defend and hold harmless the Seller, and until
the Closing, the Company, its Subsidiaries, and their or its respective
directors, officers, Affiliates, partners, employees, agents or representatives
from and against any and all Indemnifiable Losses, without duplication, to the
extent relating to, resulting from or arising out of:

(i) any breach of representation or warranty of Parent or the Purchaser under
the terms of this Agreement, any Ancillary Agreement, or any certificate or
other document delivered pursuant hereto;

(ii) any breach or nonfulfillment of any agreement or covenant of Parent or the
Purchaser under the terms of this Agreement or any Ancillary Agreement; and

(iii) all Taxes (or the non-payment thereof) of the Company and its Subsidiaries
for all Tax periods following the Pre-Closing Tax Period and any Taxes of the
Company and its Subsidiaries incurred as a result of the 338(h)(10) Election.

(d) Any indemnity payment to be made by Seller pursuant to this Agreement shall
be reduced by any Tax Benefit realized on or prior to the date such payment is
due as a result of the adjustment or event giving rise to such indemnity
payment; provided, however, that if a Tax Benefit is realized after Seller has
already made one or more indemnity payments (“Prior Payments”) pursuant to this
Agreement, Purchaser shall first pay to Seller the amount of the Tax Benefit (up
to the amount of such Prior Payments) no later than fifteen (15) calendar days
after such Tax Benefit is realized, and any excess of the Tax Benefit over the
Prior Payments shall be applied to reduce any future indemnity payments to be
made by Seller pursuant to this Agreement. For purposes of this Agreement, a
“Tax Benefit” means the reduction of Tax liabilities (calculated on the basis of
the actual reduction in cash payments for Taxes) resulting from an increase in
deductions, losses or tax credits or decrease in the income, gain or recapture
of tax credits as actually reported by Purchaser, in accordance with applicable
Law in its reasonable discretion, in any taxable period (or portions thereof)
subsequent to the Closing Date.

11.4 Recourse Against Escrow Fund. In the event of any claim by any Indemnitee
against the Seller for Indemnifiable Losses under Section 11.3(a) or 11.3(b),
such Indemnitee shall seek payment first out of the Escrow Fund; and then, if
the Escrow Fund has been reduced to zero pursuant to this Section 11.4, such
Indemnitee shall then be entitled to seek payment directly from the Seller for
Indemnifiable Losses under Section 11.3(a) or 11.3(b), subject to the terms and
provisions of this Article XI. In addition, in the event that the Escrow Fund
has been exhausted and an Indemnitee proceeds directly against Seller for an
Indemnifiable Loss, Seller

 

70



--------------------------------------------------------------------------------

may (at Seller’s sole option) surrender shares of Parent Common Stock to such
Indemnitee in partial satisfaction of such Indemnifiable Loss and, in such
event, (i) any shares of Parent Common Stock that are so surrendered (A) prior
to the Additional Issue Date shall have an agreed upon value of $4.00 per share
and (B) on or after the Additional Issue Date shall have an agreed upon value
per share equal to the average, for the ten (10) consecutive trading days
leading up to and including the date on which such shares of Parent Common Stock
are surrendered, of the price per share of the Parent Common Stock as determined
by reference to the average of the bid and ask prices for the Parent Common
Stock for such period, each as reported on the Over-The-Counter Pink Sheet
Market and (ii) the number of shares that Seller may surrender shall bear the
same proportionate relationship to the amount of the Indemnifiable Loss as the
total number of shares of Parent Common Stock received by Seller at Closing
under Section 3.2(b) bore to the amount of the Initial Purchase Price received
by Seller at Closing.

11.5 Defense of Claims.

(a) If any Indemnitee receives notice of assertion or commencement of any Third
Party Claim or initiates any action that would reasonably be expected to give
rise to a Third Party Claim against such Indemnitee with respect to which an
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnitee will give such Indemnifying Party reasonably prompt written
notice thereof. Such notice will describe the Third Party Claim in reasonable
detail, will include copies of all material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of the Indemnifiable
Loss that has been or may be sustained by the Indemnitee. The Indemnifying Party
will have the right to participate in, or, by giving written notice to the
Indemnitee, to assume, the defense of any Third Party Claim at such Indemnifying
Party’s own expense and by such Indemnifying Party’s own counsel if: (i) the
Indemnifying Party acknowledges its obligation to indemnify the Indemnitee for
any Indemnifiable Losses resulting from such Third Party Claim, (ii) such Third
Party Claim involves (and continues to involve) solely monetary damages which
are not reasonably likely to exceed the applicable amount (if any) in
Section 11.2(c); (iii) such Third Party Claim does not relate to or arise in
connection with any criminal action or the Indemnitee’s relationship with any
customer, supplier or employee; and (iv) the Indemnifying Party makes reasonably
adequate provision to satisfy the Indemnitee of the Indemnifying Party’s ability
to defend, satisfy and discharge such Third Party Claim (collectively, the
“Defense Conditions”). In such event, the Indemnifying Party shall from time to
time apprise the Indemnitee of the status of the Third Party Claim and shall
furnish the Indemnitee with such documents and information filed or delivered in
connection with such claim, Liability or expense as the Indemnitee may
reasonably request.

(b) If, within ten (10) calendar days after giving notice of a Third Party Claim
or potential Third Party Claim to an Indemnifying Party pursuant to
Section 11.5(a), an Indemnitee receives written notice from the Indemnifying
Party that the Indemnifying Party has elected to assume the defense of such
Third Party Claim or potential Third Party Claim as provided in the last
sentence of Section 11.5(a) and the Defense Conditions are satisfied, the
Indemnifying Party will not be liable for any legal expenses subsequently
incurred by the Indemnitee in connection with the defense thereof; provided,
however, that if the Indemnifying Party fails to take reasonable steps necessary
to defend diligently such Third Party Claim within

 

71



--------------------------------------------------------------------------------

five (5) calendar days after receiving written notice from the Indemnitee that
the Indemnitee believes the Indemnifying Party has failed to take such steps, if
the Indemnifying Party has not undertaken fully to indemnify the Indemnitee in
respect of all Indemnifiable Losses relating to the matter or if any of the
Defense Conditions cease to be satisfied for any reason, the Indemnitee may
assume its own defense, and the Indemnifying Party will be liable for all costs
or expenses paid or incurred in connection therewith (including reasonable
attorneys’ fees), and Indemnitee shall have the right to compromise or settle
such Third Party Claim with the consent of the Indemnifying Party (which consent
shall not be unreasonably withheld). If the Defense Conditions are satisfied and
the Indemnifying Party elects to assume and control the defense of a Third Party
Claim as provided herein, then: (i) the Indemnifying Party will not be liable
for any settlement of such Third Party Claim effected without its consent, which
consent will not be unreasonably withheld or delayed; (ii) the Indemnifying
Party may settle such Third Party Claim without the consent of the Indemnitee
only if (A) all monetary damages payable in respect of the Third Party Claim are
paid by the Indemnifying Party, (B) the Indemnitee receives a full, complete and
unconditional release in respect of the Third Party Claim without any admission
or finding of obligation (other than the obligation to pay the settlement amount
under such agreement), liability, fault or guilt (criminal or otherwise) with
respect to the Third Party Claim, and (C) no injunctive, extraordinary,
equitable or other relief of any kind is imposed on the Indemnitee or any of its
Affiliates; and (iii) the Indemnifying Party may otherwise settle such Third
Party Claim only with the consent of the Indemnitee, which consent will not
unreasonably be withheld or delayed. Notwithstanding anything herein stated, the
Indemnitee shall at all times have the right to fully participate in such
defense at its own expense directly or through counsel; provided, however, that
the reasonable fees and expenses of such separate counsel shall be borne by the
Indemnifying Party if (i) the Indemnifying Party has failed to assume the
defense within the period provided herein, (ii) there exists a conflict between
the interests of the Indemnifying Party and the Indemnitee, (iii) a defense
exists for the Indemnitee which is not available to the Indemnifying Party, or
(iv) the employment of such counsel at the expense of the Indemnifying Party has
been specifically authorized by the Indemnifying Party in writing. If the
Defense Conditions are not satisfied, the Indemnitee may assume the exclusive
right to defend, compromise or settle such Third Party Claim, but the
Indemnifying Party will not be bound by any determination of a Third Party Claim
so defended or any compromise or settlement effected without its consent (which
may not be unreasonably withheld or delayed); provided, that the Indemnitee will
not be required to obtain any consent of the Indemnifying Party to the
determination of such Third Party Claim (and will not prejudice its right to be
indemnified with respect to such Third Party Claim by determining such Third
Party Claim) if the Indemnifying Party is disputing in any manner its obligation
to indemnify the Indemnitee in respect of such Third Party Claim.

(c) A failure to give timely notice or to include any specified information in
any notice as provided in Sections 11.5(a) or 11.5(b) will not affect the rights
or obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise materially damaged as a result of such failure.

(d) The Indemnifying Party will have a period of fifteen (15) calendar days
within which to respond in writing to any written claim by an Indemnitee on
account of an

 

72



--------------------------------------------------------------------------------

Indemnifiable Loss which does not result from a Third Party Claim (a “Direct
Claim”). If the Indemnifying Party does not so respond within such fifteen
(15) calendar day period, the Indemnifying Party will be deemed to have rejected
such claim, in which event the Indemnitee will be free to pursue such remedies
as may be available to the Indemnitee on the terms and subject to the provisions
of this Article XI.

11.6 Exclusive Remedy. The parties acknowledge that the indemnities provided for
in this Article XI shall be the sole and exclusive remedy of any Indemnitee
against any Indemnifying Party by contract, statute or otherwise, at law or
equity, for any claim, cause of action or other matter arising from any breach
by Purchaser, Parent, the Company or Seller, as applicable, of any of its
representations, warranties, covenants or other agreements under this Agreement
or the transactions contemplated hereby (other than for fraud or intentional
misrepresentations).

11.7 Treatment of Indemnification Payments. All indemnification payments made
under this Agreement (other than any post-closing interest payment) will be
treated by the parties as an adjustment to the Final Purchase Price unless
otherwise required by applicable Law.

ARTICLE XII

GENERAL PROVISIONS

12.1 Expenses. Except as otherwise provided herein (including, without
limitation, Section 2.3, Section 9.4, Article X and Article XI), whether or not
the transactions contemplated hereby are consummated, all costs and expenses
incurred in connection with this Agreement, the Ancillary Agreements and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such expenses; provided that if the transactions contemplated by this
Agreement have been consummated, all expenses of the Seller or the Company
incurred prior to the Closing Date relating to the preparation and negotiation
of this Agreement paid or agreed to be paid by the Company or for which the
Company is otherwise liable shall be deducted from the determination of the
Initial Purchase Price as “Seller Expenses” as provided in Section 2.2.

12.2 Amendment. This Agreement may be amended or modified in whole or in part at
any time by an agreement in writing among the Company, Coffman Disposal, the
Purchaser and the Seller.

12.3 Waiver. Any term or provision of this Agreement may be waived in writing at
any time by the Company, Coffman Disposal, the Seller, Parent or the Purchaser,
as applicable, as such waiver relates to a benefit of such party under this
Agreement. Any waiver effected pursuant to this Section 12.3 shall be binding.
No failure to exercise and no delay in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude the exercise of any other right, power or
privilege. No waiver of any breach of any covenant or agreement hereunder shall
be deemed a waiver of a preceding or subsequent breach of the same or any other
covenant or agreement. The rights and remedies under this Agreement are in
addition to all other rights and remedies, whether at law, in equity or
otherwise, that any party may have against another.

 

73



--------------------------------------------------------------------------------

12.4 Parent Guaranty. In addition to Parent’s obligation to perform its own
covenants and agreements contained herein and in the Ancillary Agreements,
Parent hereby agrees that it will be liable and responsible for, and will cause
Purchaser to timely perform, all of Purchaser’s covenants and agreements set
forth in this Agreement and in the Ancillary Agreements.

12.5 Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified (whether by courier or
fax) or one (1) Business Day following timely deposit with a reputable
international overnight courier with overnight delivery instructions at the
address indicated below or at such other address as such party may designate by
ten (10) days’ advance written notice to the other parties pursuant to these
provisions.

If to the Parent or Purchaser or, following the Closing, the Company:

Frontier Acquisition I, Inc.

3030 LBJ Parkway, Suite 1320

Dallas, TX 75234

Fax: (972) 243-2066

Attention: Timothy P. Burroughs

with a copy to:

Patton Boggs LLP

2000 McKinney Avenue, Suite 1700

Dallas, TX 75201

Fax: (214) 758-1550

Attention: David P. McLean

If to the Company or Coffman Disposal prior to the Closing:

Chico Coffman Tank Trucks, Inc.

503 West Sherman Street

Chico, TX 76431

Fax: (940) 644-2735

Attention: Jimmy D. Coffman

with a copy to:

Munsch Hardt Kopf & Harr, P.C.

3800 Lincoln Plaza

500 N. Akard Street

Dallas, TX 75201

Fax: (214) 855-7584

Attention: Mark A. Kopidlansky

 

74



--------------------------------------------------------------------------------

If to the Seller:

Jimmy D. Coffman

P.O. Box 262

Chico, TX 76431

with a copy to:

Munsch Hardt Kopf & Harr, P.C.

3800 Lincoln Plaza

500 N. Akard Street

Dallas, TX 75201

Fax: (214) 855-7584

Attention: Mark A. Kopidlansky

12.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Facsimile and .pdf signatures to this Agreement
shall be acceptable and binding.

12.7 Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the Laws of the State of Texas,
without regard to conflicts of law principles.

12.8 Entire Agreement. The terms of this Agreement (including the Exhibits and
Schedules hereto) and other documents and instruments referenced herein are
intended by the parties as a final expression of their agreement with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
any prior or contemporaneous agreement. The parties further intend that this
Agreement constitutes the complete and exclusive statement of its terms and that
no extrinsic evidence whatsoever may be introduced in any judicial proceeding,
if any, involving this Agreement.

12.9 No Third Party Rights. Other than as expressly set forth in this Agreement
(including, without limitation, the Persons entitled to receive indemnification
under Article XI and the Persons entitled to the benefits of the release in
Section 9.4), the parties do not intend to confer any benefit hereunder on any
Person other than the parties hereto.

12.10 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience of reference only and shall not affect the construction of any
provision of this Agreement.

12.11 Assignment. This Agreement and the rights, duties and obligations
hereunder may not be assigned by any of the parties without the prior written
consent of the other parties, and any attempted assignment without consent shall
be void. In the case of the Company or the Seller, such an assignment shall be
deemed to include an assignment by operation of law. Notwithstanding the
foregoing, the Purchaser may (i) at any time prior to the Closing, at its sole
discretion, in whole or in part assign its rights pursuant to this Agreement,
including the right to purchase the Shares, to one or more of its direct or
indirect wholly owned Subsidiaries, and (ii)

 

75



--------------------------------------------------------------------------------

designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases the Purchaser nonetheless shall remain responsible for
the performance of all of its obligations hereunder and Parent shall remain
liable for its obligations hereunder). In addition, notwithstanding the
foregoing, the Purchaser (A) may assign any or all of its rights and obligations
under this Agreement to any buyer of all or substantially all of the assets of
the Purchaser and (B) may assign any or all of its rights under this Agreement
to any lender to the Purchaser, the Company or any of their respective
Subsidiaries as security for indebtedness to any such lender.

12.12 Successors and Assigns. Subject to Section 12.11, this Agreement and the
provisions hereof shall be binding upon each of the parties and their permitted
successors and assigns.

12.13 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

12.14 Dispute Resolution; Forum. Except for the dispute resolution procedures
otherwise set forth in Sections 2.3, 2.4 and 9.3 and the rights of the parties
to seek equitable remedies, each party agrees that any suit, action or
proceeding brought by such party against the other in connection with or arising
from this Agreement (“Judicial Action”) shall be brought against any of the
parties only in any United States federal or state court located in Dallas
County, Texas and each of the parties hereto hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such Judicial Action and waives any objection to venue laid therein. Process in
any such Judicial Action proceeding may be served on any party anywhere in the
world, whether within or without the State of Texas. Without limiting the
generality of the foregoing, each party hereto agrees that service of process
upon such party at the address referred to in Section 12.5, together with
written notice of such service to such party, shall be deemed effective service
of process upon such party.

12.15 Waiver of Jury Trial. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS SECTION 12.15 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS
SECTION 12.15 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

76



--------------------------------------------------------------------------------

12.16 Certain Interpretive Matters and Definition.

(a) Unless the context otherwise requires, (i) all references to Sections,
Articles or Schedules are to Sections, Articles or Schedules of or to this
Agreement, (ii) each term defined in this Agreement has the meaning assigned to
it, (iii) “or” is disjunctive but not necessarily exclusive, (iv) words in the
singular include the plural and vice versa, (v) each accounting term not
otherwise defined herein has the meaning assigned to it in accordance with GAAP,
and (vi) the word “including” and similar terms following any statement will not
be construed to limit the statement to matters listed after such word or term,
whether or not a phrase of nonlimitation such as “without limitation” is used.
All references to “$” or dollar amounts will be to lawful currency of the United
States of America.

(b) No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft hereof or thereof.

12.17 Counsel. It is acknowledged by each of the parties hereto that Seller, the
Company and Coffman Disposal have retained Munsch Hardt Kopf & Harr, P.C. to act
as their counsel in connection with the transactions contemplated hereby and
that Munsch Hardt has not acted as counsel for any other Person in connection
with the transactions contemplated hereby. Parent and Purchaser hereby agree
that if a dispute arises after the Closing between Seller, on the one hand, and
Parent, Purchaser or any of their Affiliates (including, after the Closing, the
Company, Coffman Disposal or any of their Subsidiaries), on the other hand, then
Munsch Hardt may represent Seller in such dispute and all of the parties hereto
hereby waive, on behalf of themselves and each of their Affiliates, any conflict
of interest in connection with such representation.

[SIGNATURE PAGE FOLLOWS]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered as of the date first set forth above.

 

PARENT: FRONTIER OILFIELD SERVICES INC. By:  

/s/ Tim Burroughs

Name:  

Tim Burroughs

Title:  

President & CEO

PURCHASER: FRONTIER ACQUISITION I, INC. By:  

/s/ Tim Burroughs

Name:  

Tim Burroughs

Title:  

President & CEO

COMPANY: CHICO COFFMAN TANK TRUCKS, INC. By:  

/s/ J D. Coffman

Name:  

J D. Coffman

Title:  

President

COFFMAN DISPOSAL: COFFMAN DISPOSAL, L.L.C. By:  

/s/ J D. Coffman

Name:  

J. D. Coffman

Title:  

President



--------------------------------------------------------------------------------

SELLER:

/s/ J.D. Coffman

JIMMY D. COFFMAN